Exhibit 10(c)
 
CONFORMED COPY
______________________________________________________________________________
 
U.S. $650,000,000
 


CREDIT AGREEMENT
 
Dated as of April 4, 2008
 
Among
 
AEP TEXAS CENTRAL COMPANY,
AEP TEXAS NORTH COMPANY,
AMERICAN ELECTRIC POWER COMPANY, INC.,
APPALACHIAN POWER COMPANY,
COLUMBUS SOUTHERN POWER COMPANY,
INDIANA MICHIGAN POWER COMPANY,
KENTUCKY POWER COMPANY,
OHIO POWER COMPANY,
PUBLIC SERVICE COMPANY OF OKLAHOMA
and
SOUTHWESTERN ELECTRIC POWER COMPANY
as the Borrowers
 
THE LENDERS NAMED HEREIN
as Initial Lenders
 
and
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent, Swingline Bank and an LC Issuing Bank
__________________________________________________________________________________________________________________



J.P. MORGAN SECURITIES INC.
Co-Lead Arranger and Bookrunner


RBS SECURITIES CORPORATION d/b/a
RBS GREENWICH CAPITAL
Co-Lead Arranger and Bookrunner


THE ROYAL BANK OF SCOTLAND PLC
Syndication Agent and an LC Issuing Bank
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
BARCLAYS BANK PLC
BNP PARIBAS
Co-Documentation Agent
Co-Documentation Agent
Co-Documentation Agent


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
   
SECTION 1.01. Certain Defined Terms.
1
SECTION 1.02. Computation of Time Periods.
16
SECTION 1.03. Accounting Terms.
16
SECTION 1.04. Other Interpretive Provisions.
16
   
ARTICLE II AMOUNTS AND TERMS OF THE EXTENSIONS OF CREDIT
16
   
SECTION 2.01. The Commitments.
16
SECTION 2.02. Making the Ratable Advances.
17
SECTION 2.03. Swingline Advances.
18
SECTION 2.04. Letters of Credit.
19
SECTION 2.05. Fees.
23
SECTION 2.06. Termination or Reduction of the Commitments.
24
SECTION 2.07. Repayment of Advances.
24
SECTION 2.08. Evidence of Indebtedness.
24
SECTION 2.09. Interest on Advances.
25
SECTION 2.10. Interest Rate Determination.
26
SECTION 2.11. Optional Conversion of Advances.
26
SECTION 2.12. Optional Prepayments of Advances.
27
SECTION 2.13. Increased Costs.
27
SECTION 2.14. Illegality.
28
SECTION 2.15. Payments and Computations.
29
SECTION 2.16. Taxes.
30
SECTION 2.17. Sharing of Payments, Etc.
31
   
ARTICLE III CONDITIONS PRECEDENT
32
   
SECTION 3.01. Conditions Precedent to Initial Extensions of Credit.
32
SECTION 3.02. Conditions Precedent to each Extension of Credit.
33
SECTION 3.03. Additional Conditions Precedent to Initial Extensions of Credit to
CSPC and OPC.
34
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
34
   
SECTION 4.01. Representations and Warranties of the Borrowers.
34
   
ARTICLE V COVENANTS OF THE BORROWERS
36
   
SECTION 5.01. Affirmative Covenants.
36
SECTION 5.02. Negative Covenants.
39
SECTION 5.03. Financial Covenant.
41
   
ARTICLE VI EVENTS OF DEFAULT
42
   
SECTION 6.01. Events of Default.
42
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default.
44
   
ARTICLE VII THE ADMINISTRATIVE AGENT
44
   
SECTION 7.01. Authorization and Action.
44
SECTION 7.02. Agent's Reliance, Etc.
45
SECTION 7.03. JPMCB and its Affiliates.
45
SECTION 7.04. Lender Credit Decision.
46
SECTION 7.05. Indemnification.
46
SECTION 7.06. Successor Agent.
46
   
ARTICLE VIII MISCELLANEOUS
47
   
SECTION 8.01. Amendments, Etc.
47
SECTION 8.02. Notices, Etc.
48
SECTION 8.03. No Waiver; Remedies.
49
SECTION 8.04. Costs and Expenses.
49
SECTION 8.05. Right of Set-off.
51
SECTION 8.06. Binding Effect.
52
SECTION 8.07. Assignments and Participations.
52
SECTION 8.08. Confidentiality.
56
SECTION 8.09. Governing Law.
56
SECTION 8.10. Severability.
56
SECTION 8.11. Execution in Counterparts.
56
SECTION 8.12. Jurisdiction, Etc.
56
SECTION 8.13. Waiver of Jury Trial.
57
SECTION 8.14. USA Patriot Act.
57
SECTION 8.15. No Fiduciary Duty.
57



EXHIBITS AND SCHEDULES


EXHIBIT
A                                ---------------                                Form
of Notice of Borrowing
EXHIBIT
B                                ---------------                                Form
of Request for Issuance
EXHIBIT
C                                ---------------                                Form
of Assignment and Acceptance
EXHIBIT
D                                ---------------                                Form
of Opinion of Counsel for the Borrowers
EXHIBIT
E                                ---------------                                Form
of Opinion of Counsel for the Administrative Agent


SCHEDULE I                            ---------------                          
     Schedule of Lenders
SCHEDULE
4.01(m)                              ------                               
Schedule of Significant Subsidiaries

 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
CREDIT AGREEMENT, dated as of April 4, 2008 (this “Agreement”), among AEP TEXAS
CENTRAL COMPANY, a Texas corporation (“ATCC”), AEP TEXAS NORTH COMPANY, a Texas
corporation (“ATNC”), AMERICAN ELECTRIC POWER COMPANY, INC., a New York
corporation (“AEP”), APPALACHIAN POWER COMPANY, a Virginia corporation (“APC”),
COLUMBUS SOUTHERN POWER COMPANY, an Ohio corporation (“CSPC”), INDIANA MICHIGAN
POWER COMPANY, an Indiana corporation (“IMPC”), KENTUCKY POWER COMPANY, a
Kentucky corporation (“KPC”), OHIO POWER COMPANY, an Ohio corporation (“OPC”),
PUBLIC SERVICE COMPANY OF OKLAHOMA, an Oklahoma corporation (“PSCO”), and
SOUTHWESTERN ELECTRIC POWER COMPANY, a Delaware corporation (“SEPC”) (each a
“Borrower”, and collectively, the “Borrowers”), the banks, financial
institutions and other institutional lenders listed on the signatures pages
hereof (the “Initial Lenders”), the Swingline Bank (as hereinafter defined)
party hereto, the LC Issuing Banks (as hereinafter defined) party hereto and
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders (as hereinafter defined) and the LC
Issuing Banks.
 
PRELIMINARY STATEMENT:
 
The Borrowers have requested that the Lenders, the Swingline Bank and the LC
Issuing Banks agree, on the terms and conditions set forth herein,  to provide
to the Borrowers a three-year revolving credit and letter of credit facility of
$650,000,000 to be used for working capital and other general corporate
purposes.  The Lenders, the Swingline Bank and the LC Issuing Banks have
indicated their willingness to provide such a facility on the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. Certain Defined Terms.
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
 “Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
“Advance” means an advance by a Lender to a Borrower as part of a Borrowing and
refers to a Base Rate Advance or a Eurodollar Rate Advance.
 
“AEP” has the meaning specified in the recitals of parties to this Agreement.
 
 “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
 
“Agent’s Account” means the account of the Administrative Agent maintained by
the Administrative Agent at JPMorgan Chase Bank, N.A. with its office at 1111
Fannin Street, Houston, Texas, ABA# 021000021; MTVAR# 9008113381H0618;
Reference:  American Electric Power, or such other account of the Administrative
Agent as the Administrative Agent may from time to time designate in a written
notice to the Lenders and AEP.
 
“APC” has the meaning specified in the recital of parties to this Agreement.
 
“Applicable Law” means (i) all applicable common law and principles of equity
and (ii) all applicable provisions of all (A) constitutions, statutes, rules,
regulations and orders of governmental bodies, (B) Governmental Approvals and
(C) orders, decisions, judgments and decrees of all courts (whether at law or in
equity or admiralty) and arbitrators.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
 
“Applicable Margin” shall mean, with respect to any Base Rate Advance and any
Eurodollar Rate Advance made to any Borrower, at all times during which any
Applicable Rating Level set forth below is in effect for such Borrower, the rate
per annum (except as provided below) for such Advance set forth below next to
such Applicable Rating Level:
 
Applicable
Rating Level
    Applicable Margin
for Eurodollar Rate
                             Advances
Applicable Margin    
  for Base Rate Advances
1
0.350%
 0.000%
2
0.400%
                               0.000%
3
0.500%
                               0.000%
4
0.600%
                               0.000%
5
0.700%
                               0.000%
6
1.000%
                               0.000%



provided, that the Applicable Margins set forth above shall be increased, for
each Applicable Rating Level for each Borrower, upon the occurrence and during
the continuance of any Event of Default with respect to such Borrower by 2.00%
per annum.
 
Any change in the Applicable Margin resulting from a change in the Applicable
Rating Level for any Borrower shall become effective upon the date of
announcement of any change in the Moody’s Rating or the S&P Rating for such
Borrower that results in such change in the Applicable Rating Level.
 
“Applicable Rating Level” at any time and for any Borrower shall be determined
in accordance with the then-applicable S&P Rating and the then-applicable
Moody’s Rating for such Borrower as follows:
 
S&P Rating/Moody’s Rating
              Applicable Rating Level
S&P Rating A or higher or Moody’s Rating A2 or higher
1
S&P Rating A- or higher or Moody’s Rating A3 or higher
2
S&P Rating BBB+ or Moody’s Rating Baa1
3
S&P Rating BBB or Moody’s Rating Baa2
4
S&P Rating BBB- or Moody’s Rating Baa3
5
S&P Rating BB+ or below or Moody’s Rating Ba1 or below, or no S&P Rating or
Moody’s Rating
6



The Applicable Rating Level for any Borrower and for any day shall be determined
based upon the higher of the S&P Rating and the Moody’s Rating for such Borrower
in effect on such day.  If the S&P Rating and the Moody’s Rating are not the
same (i.e., a “split rating”), the higher of such ratings shall control, unless
(i) the ratings differ by more than one level, in which case the rating one
level below the higher of the two ratings shall control, or (ii) either rating
is below BBB- or Baa3 (as applicable), in which case the lower of the two
ratings shall control.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, each
Swingline Bank, each LC Issuing Bank and, if applicable, AEP, in substantially
the form of Exhibit C hereto.
 
“ATCC” has the meaning specified in the recital of parties to this Agreement.
 
“ATNC” has the meaning specified in the recital of parties to this Agreement.
 
“Available Commitment” means, for each Lender at any time on any day, the unused
portion of such Lender’s Commitment, computed after giving effect to all
Extensions of Credit made or to be made on such day, the application of proceeds
therefrom and all prepayments and repayments of Advances made on such day.
 
 “Bank Tax” means any Tax imposed on the overall net income of any Lender or the
Administrative Agent, and franchise taxes imposed on any such Person in lieu of
net income taxes, by the jurisdiction under the laws of which such Person is
organized, or in the case of any Lender by the jurisdiction of such Lender’s
Applicable Lending Office, or, in either case, any political subdivision
thereof.
 
 “Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:
 
(i)  
the rate of interest announced publicly by JPMCB, from time to time, as JPMCB’s
prime rate; and

 
(ii)  
1/2 of 1% per annum above the Federal Funds Rate.

 
“Base Rate Advance” means an Advance that bears interest as provided in Section
2.09(a).
 
“Borrower Sublimit” for each Borrower, the amount set forth below next to the
name of such Borrower, as such amounts may be reduced from time to time pursuant
to Section 2.06(a):
 
Borrower
Sublimit
AEP
$650,000,000
OPC
$400,000,000
APC
$300,000,000
CSPC
$230,000,000
IMPC
$230,000,000
SEPC
$230,000,000
ATCC
$130,000,000
ATNC
$65,000,000
KPC
$65,000,000
PSCO
$65,000,000



 
 “Borrowers” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrowing” means a borrowing by a single Borrower consisting of (i)
simultaneous Advances of the same Type, having the same Interest Period and
ratably made or Converted on the same day by each of the Lenders pursuant to
Section 2.02 or 2.11, as the case may be or (ii) a Swingline Advance.  All
Advances (other than Swingline Advances) to a single Borrower of the same Type,
having the same Interest Period and made or Converted on the same day shall be
deemed a single Borrowing hereunder until repaid or next Converted.
 
“Borrowing Date” means the date of any Borrowing.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
 
 “Co-Lead Arrangers” means J.P. Morgan Securities Inc. and RBSGC.
 
“Commitment” means, for each Lender, the obligation of such Lender to make
Advances to the Borrowers and to acquire participations in Swingline Advances
and Letters of Credit hereunder in an aggregate amount no greater than the
amount set forth on Schedule I hereto or, if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(d), in each such case as
such amount may be reduced from time to time pursuant to Section 2.06(a).
 
“Commitment Fee Rate” means, at any time, the rate per annum set forth below
next to the Applicable Rating Level for AEP in effect at such time:
 
Applicable
Rating Level
   Commitment
   Fee Rate
1
0.050%
2
0.060%
3
0.070%
4
0.090%
5
0.125%
6
0.150%



A change in the Commitment Fee Rate resulting from a change in the Applicable
Rating Level shall become effective upon the date of public announcement of a
change in the Moody’s Rating or the S&P Rating that results in a change in the
Applicable Rating Level.
 
“Commitment Percentage” means, as to any Lender as of any date of determination,
the percentage describing such Lender’s pro rata share of the Commitments set
forth in the Register from time to time.
 
“Commitments” means the aggregate of the Lenders’ Commitments hereunder.
 
“Confidential Information” means information that the Borrowers furnish to the
Administrative Agent, the Co-Lead Arrangers or any Lender in a writing
designated as confidential, but does not include any such information that is or
becomes generally available to the public or that is or becomes available to the
Administrative Agent, the Co-Lead Arrangers or such Lender from a source other
than the Borrowers.
 
“Consolidated Capital” means, with respect to any Borrower, the sum of (i)
Consolidated Debt of such Borrower and (ii) the consolidated equity of all
classes of stock (whether common, preferred, mandatorily convertible preferred
or preference) of such Borrower, in each case determined in accordance with
GAAP, but including Equity-Preferred Securities issued by such Borrower and its
Consolidated Subsidiaries and excluding the funded pension and other
postretirement benefit plans, net of tax, components of accumulated other
comprehensive income (loss) of such Borrower and its Consolidated Subsidiaries.
 
“Consolidated Debt” of any Borrower means the total principal amount of all Debt
described in clauses (i) through (v) of the definition of Debt and Guaranties of
such Debt of such Borrower and its Consolidated Subsidiaries, excluding,
however, (i) Debt of AEP Credit, Inc. that is non-recourse to such Borrower,
(ii) Stranded Cost Recovery Bonds, and (iii) Equity-Preferred Securities not to
exceed 10% of Consolidated Capital (calculated for purposes of this clause
without reference to any Equity-Preferred Securities); provided that Guaranties
of Debt included in the total principal amount of Consolidated Debt shall not be
added to such total principal amount.
 
“Consolidated Subsidiary” means, with respect to any Person at any time, any
Subsidiary or other Person the accounts of which would be consolidated with
those of such first Person in its consolidated financial statements in
accordance with GAAP.
 
“Consolidated Tangible Net Assets” means, on any date of determination and with
respect to any Person at any time, the total of all assets (including
revaluations thereof as a result of commercial appraisals, price level
restatement or otherwise) appearing on the consolidated balance sheet of such
Person and its Consolidated Subsidiaries most recently delivered to the Lenders
pursuant to Section 5.01(i) as of such date of determination, net of applicable
reserves and deductions, but excluding goodwill, trade names, trademarks,
patents, unamortized debt discount and all other like intangible assets (which
term shall not be construed to include such revaluations), less the aggregate of
the consolidated current liabilities of such Person and its Consolidated
Subsidiaries appearing on such balance sheet.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type, or the selection of a new, or the
renewal of the same, Interest Period for Eurodollar Rate Advances, pursuant to
Section 2.10 or 2.11.
 
“CSPC” has the meaning specified in the recital of parties to this Agreement.
 
“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money, (ii) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(iii) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (iv) all obligations of such Person as lessee under
leases that have been, in accordance with GAAP, recorded as capital leases,
including, without limitation, the leases described in clause (iv) of Section
5.02(c), (v) all obligations of such Person in respect of reimbursement
agreements with respect to acceptances, letters of credit (other than trade
letters of credit) or similar extensions of credit, (vi) all Guaranties, (vii)
all reasonably quantifiable obligations under indemnities or under support or
capital contribution agreements, and other reasonably quantifiable obligations
(contingent or otherwise) to purchase or otherwise to assure a creditor against
loss in respect of, or to assure an obligee against loss in respect of, all Debt
of others referred to in clauses (i) through (vi) above guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (A) to pay or purchase such Debt
or to advance or supply funds for the payment or purchase of such Debt, (B) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Debt or to assure the holder of such Debt against loss, (C) to supply funds
to or in any other manner invest in the debtor (including any agreement to pay
for property or services irrespective of whether such property is received or
such services are rendered) or (D) otherwise to assure a creditor against loss;
provided, however, that the term “Debt” shall not include indebtedness or other
obligations under the Gavin Lease.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Disclosure Documents” means each Borrower’s Report on Form 10-K, if any, as
filed with the SEC, or audited financial statements and the notes thereto for
such Borrower’s fiscal year ended December 31, 2007.
 
“Dollars” and the symbol “$” mean lawful currency of the United States of
America.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to AEP and the Administrative Agent.
 
 “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $500,000,000; (iv) a savings and
loan association or savings bank organized under the laws of the United States,
or any State thereof, and having total assets in excess of $500,000,000; (v) a
commercial bank organized under the laws of any other country that is a member
of the OECD or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having total assets in excess of
$500,000,000, so long as such bank is acting through a branch or agency located
in the United States; (vi) the central bank of any country that is a member of
the OECD; (vii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of its business and having total assets in excess of
$500,000,000; and (viii) any other Person approved by the Administrative Agent,
each LC Issuing Bank and the Swingline Bank and, unless a Default has occurred
and is continuing at the time any assignment is effected in accordance with
Section 8.07, AEP, such approval not to be unreasonably withheld or delayed,
provided, however, that neither AEP nor any Affiliate of AEP shall qualify as an
Eligible Assignee under this definition.
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (i) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (ii) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
 
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity-Preferred Securities” means (i) debt or preferred securities that are
mandatorily convertible or mandatorily exchangeable into common shares of a
Borrower and (ii) any other securities, however denominated, including but not
limited to hybrid capital and trust originated preferred securities, (A) issued
by a Borrower or any Consolidated Subsidiary of such Borrower, (B) that are not
subject to mandatory redemption or the underlying securities, if any, of which
are not subject to mandatory redemption, (C) that are perpetual or mature no
less than 30 years from the date of issuance, (D) the indebtedness issued in
connection with which, including any guaranty, is subordinate in right of
payment to the unsecured and unsubordinated indebtedness of the issuer of such
indebtedness or guaranty, and (E) the terms of which permit the deferral of the
payment of interest or distributions thereon to a date occurring after the
Termination Date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means, with respect to any Person, each trade or business
(whether or not incorporated) that is considered to be a single employer with
such entity within the meaning of the Internal Revenue Code.
 
“ERISA Event” means (i) the termination of or withdrawal from any Plan by AEP or
any of its ERISA Affiliates, (ii) the failure by AEP or any of its ERISA
Affiliates to comply with ERISA or the related provisions of the Internal
Revenue Code with respect to any Plan or (iii) the failure by AEP or any of its
Subsidiaries to comply with Applicable Law with respect to any Foreign Plan.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to AEP and the Administrative Agent.
 
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate of interest per annum (rounded upward to the nearest 1/32 of 1%)
appearing on Dow Jones Market Services Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) two Business Days before the first day of such Interest
Period for a period equal to such Interest Period.  If, for any reason, such
rate is not available, the term “Eurodollar Rate” shall mean an interest rate
per annum equal to the average rate per annum (rounded upward to the nearest
1/32 of 1%) at which deposits in Dollars are offered by the Reference Banks to
prime banks in the London interbank market at 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period in an amount
substantially equal to the Reference Banks’ pro rata share of such Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.09(b).
 
“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
each Eurodollar Rate Advance means the reserve percentage applicable to such
Lender during such Interest Period (or if more than one such percentage shall be
so applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Rate Advances is determined)
having a term equal to such Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
 “Extension of Credit” means the making of a Borrowing, the issuance of a Letter
of Credit or the amendment of any Letter of Credit having the effect of
extending the stated termination date thereof or increasing the maximum amount
available to be drawn thereunder.  For purposes of this Agreement, a Conversion
shall not constitute an Extension of Credit.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
 “Foreign Plan” has the meaning specified in Section 4.01(i).
 
“GAAP” has the meaning specified in Section 1.03.
 
“Gavin Lease” means that certain Lease Agreement, dated as of January 25, 1995,
as amended, between JMG Funding, Limited Partnership and OPC.
 
“Governmental Approval” means any authorization, consent, approval, license or
exemption of, registration or filing with, or report or notice to, any
governmental body.
 
“Guaranty” of any Person means any obligation, contingent or otherwise, of such
Person (i) to pay any Debt of any other Person or (ii) incurred in connection
with the issuance by a third person of a Guaranty of Debt of any other Person
(whether such obligation arises by agreement to reimburse or indemnify such
third Person or otherwise).
 
“Hazardous Materials” means (i) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (ii) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
 
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
 
“IMPC” has the meaning specified in the recital of parties to this Agreement.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
applicable Borrower pursuant to the provisions below and, thereafter, with
respect to Eurodollar Rate Advances, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by such Borrower pursuant to the provisions below.  The
duration of each such Interest Period shall be one, two, three or six months
(or, for any Borrowing, any period specified by the applicable Borrower that is
shorter than one month, if all Lenders agree), as the applicable Borrower may,
upon notice received by the Administrative Agent not later than 11:00 A.M. on
the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:
 
 
(i)
no Borrower may select any Interest Period that ends after the Termination Date;

 
 
(ii)
Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 
 
(iii)
whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 
 
(iv)
whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“JPMCB” has the meaning specified in the recital of parties to this Agreement.
 
“KPC” has the meaning specified in the recital of parties to this Agreement.
 
“LC Collateral Account” has the meaning specified in Section 2.04(b).
 
“LC Issuing Bank” means, as to any Letter of Credit, JPMCB, RBS and any Lender
or Affiliate of a Lender that shall agree to issue a Letter of Credit pursuant
to Section 2.04.
 
“LC Outstandings” means, on any date of determination, the sum of (i) the
undrawn stated amounts of all Letters of Credit that are outstanding on such
date plus (ii) the aggregate principal amount of all unpaid reimbursement
obligations of each Borrower on such date with respect to payments made by any
LC Issuing Bank under any Letter of Credit (excluding reimbursement obligations
that have been repaid with the proceeds of any Borrowing).
 
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Bank.
 
“Letter of Credit” means any letters of credit issued by an LC Issuing Bank
pursuant to Section 2.04.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
“Loan Documents” shall mean, collectively, the Commitment Letter, dated as of
March 6, 2008, among AEP, the Agent, the Co-Lead Arrangers and RBS, the Fee
Letter, dated as of March 6, 2008, among AEP, the Agent and J.P. Morgan
Securities Inc., the Fee Letter, dated as of March 6, 2008, among AEP, RBS and
RBSGC, this Agreement and any promissory note issued pursuant to Section
2.08(d).
 
 “Margin Regulations” means Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
 
“Margin Stock” has the meaning specified in the Margin Regulations.
 
“Material Adverse Change” means, as to any Borrower, any material adverse change
(i) in the business, condition (financial or otherwise) or operations of such
Borrower and its Subsidiaries, taken as a whole, or (ii) that is reasonably
likely to affect the legality, validity or enforceability of this Agreement
against such Borrower or the ability of such Borrower to perform its obligations
under the Loan Documents.
 
“Material Adverse Effect” means, as to any Borrower, a material adverse effect
(i) on the business, condition (financial or otherwise) or operations of such
Borrower and its Subsidiaries, taken as a whole, or (ii) that is reasonably
likely to affect the legality, validity or enforceability of this Agreement
against such Borrower or the ability of such Borrower to perform its obligations
under the Loan Documents.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Moody’s Rating” shall mean, on any date of determination and with respect to
any Borrower, the debt rating most recently announced by Moody’s with respect to
the long-term senior unsecured debt issued by such Borrower, or, if such
Borrower has no such debt, the rating that is one level below the rating most
recently announced by Moody’s with respect to such Borrower’s long-term senior
secured debt.
 
“Multiemployer Plan” has the meaning specified in Section 4.01(i).
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“OECD” means the Organization for Economic Cooperation and Development.
 
“Outstanding Credits” means, on any date of determination, the sum of (i) the
aggregate principal amount of all Advances outstanding on such date plus (ii)
the LC Outstandings on such date.
 
“OPC” has the meaning specified in the recital of parties to this Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(i) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(g) hereof; (ii) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens, and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days or
that are being contested in good faith by appropriate proceedings; (iii) Liens
incurred or deposits made to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations; (iv)
easements, rights of way and other encumbrances on title to real property that
do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
(v) any judgment Lien, unless an Event of Default under Section 6.01(g) shall
have occurred and be continuing; (vi) any Lien on any asset of any Person
existing at the time such Person is merged or consolidated with or into any
Borrower or any Significant Subsidiary of such Borrower and not created in
contemplation of  such event; (vii) deposits made in the ordinary course of
business to secure the performance of bids, trade contracts (other than for
Debt), operating leases and surety bonds; (viii) Liens upon or in any real
property or equipment acquired, constructed, improved or held by any Borrower or
any Subsidiary of such Borrower in the ordinary course of business to secure the
purchase price of such property or equipment or to secure Debt incurred solely
for the purpose of financing the acquisition, construction or improvement of
such property or equipment, or Liens existing on such property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
property); (ix) extensions, renewals or replacements of any Lien described in
clause (iii), (vi), (vii) or (ix) for the same or a lesser amount, provided,
however, that no such Lien shall extend to or cover any properties not
theretofore subject to the Lien being extended, renewed or replaced; and (x) any
other Lien not covered by the foregoing exceptions as long as immediately after
the creation of such Lien the aggregate principal amount of Debt secured by all
Liens created or assumed under this clause (x) does not exceed 10% of
Consolidated Tangible Net Assets of such Borrower.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” has the meaning specified in Section 4.01(i).
 
“PSCO” has the meaning specified in the recital of parties to this Agreement.
 
“RBS” means The Royal Bank of Scotland plc.
 
“RBSGC” means RBS Securities Corporation d/b/a RBS Greenwich Capital.
 
“RTO Transaction” means the transfer of transmission facilities to a regional
transmission organization or equivalent organization as ordered by the Federal
Energy Regulatory Commission.
 
“Reference Banks” means JPMCB and any substitute or additional Lender as may be
selected from time to time to act as a Reference Bank hereunder by the
Administrative Agent and AEP.
 
“Register” has the meaning specified in Section 8.07(d).
 
“Regulatory Change” means the adoption, issuance, promulgation, implementation
or enactment after the date hereof of any Applicable Law, interpretation,
directive, request or guideline (whether or not having the force of law), or any
change therein or in the administration or enforcement thereof, including any
such action that imposes, increases or modifies any Tax, reserve requirement,
insurance charge, special deposit requirement, assessment or capital adequacy
requirement.
 
“Request for Issuance” means a request made pursuant to Section 2.04 in the form
of Exhibit B.
 
“Required Lenders” means at any time Lenders owed in excess of 50% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having in excess of 50% in
interest of the Commitments.
 
“Restructuring Law” means Texas Senate Bill 7, as enacted by the Legislature of
the State of Texas and signed into law on June 18, 1999, Ohio Senate Bill No. 3,
as enacted by the General Assembly of the State of Ohio and signed into law on
July 6, 1999, or any similar law applicable to any Borrower or any Subsidiary of
such Borrower governing the deregulation or restructuring of the electric power
industry.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEPC” has the meaning specified in the recital of parties to this Agreement.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.
 
“S&P Rating” shall mean, on any date of determination and with respect to any
Borrower, the rating most recently announced by S&P with respect to the
long-term senior unsecured debt issued by such Borrower, or, if such Borrower
has no such debt, the rating that is one level below the rating most recently
announced by S&P with respect to such Borrower’s long-term senior secured debt.
 
 “Significant Subsidiary” means, at any time and for any Borrower, any
Subsidiary of such Borrower that constitutes at such time a “significant
subsidiary” of such Borrower, as such term is defined in Regulation S-X of the
SEC as in effect on the date hereof (17 C.F.R. Part 210); provided, however,
that “total assets” as used in Regulation S-X shall not include securitization
transition assets on the balance sheet of any Subsidiary resulting from the
issuance of transition bonds or other asset backed securities of a similar
nature.
 
“Stranded Cost Recovery Bonds” means securities, however denominated, that are
issued by any Borrower or any Consolidated Subsidiary of such Borrower that are
(i) non-recourse to such Borrower and its Subsidiaries (other than for failure
to collect and pay over the charges referred to in clause (ii) below) and (ii)
payable solely from transition or similar charges authorized by law (including,
without limitation, any “financing order”, as such term is defined in the Texas
Utilities Code) to be invoiced to customers of any Subsidiary of such Borrower
or to retail electric providers.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (i) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (ii) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (iii) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
“Swingline Advance” means an Advance made pursuant to Section 2.03.
 
 “Swingline Bank” means JPMCB, in its capacity as lender of Swingline Advances
hereunder.
 
“Tax” means any levy, impost, deduction, charge or withholding, and all
liabilities with respect thereto, imposed by any governmental authority upon a
Person or upon its assets, revenues, income, capital or profits.
 
“Termination Date” means the earlier to occur of (i) April 4, 2011 and (ii) the
date of termination in whole of the Commitments pursuant to Section 2.06 or
6.01.
 
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.
 
 “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
Persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
SECTION 1.02. Computation of Time Periods.
 
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.
 
SECTION 1.03. Accounting Terms.
 
All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in Section
4.01(f) (“GAAP”).
 
SECTION 1.04. Other Interpretive Provisions.
 
As used herein, except as otherwise specified herein, (i) references to any
Person include its successors and assigns and, in the case of any governmental
authority, any Person succeeding to its functions and capacities; (ii)
references to any Applicable Law include amendments, supplements and successors
thereto; (iii) references to specific sections, articles, annexes, schedules and
exhibits are to this Agreement; (iv) words importing any gender include the
other gender; (v) the singular includes the plural and the plural includes the
singular; (vi) the words “including”, “include” and “includes” shall be deemed
to be followed by the words “without limitation”; (vii) captions and headings
are for ease of reference only and shall not affect the construction hereof; and
(viii) references to any time of day shall be to New York City time unless
otherwise specified.
 
ARTICLE II
AMOUNTS AND TERMS OF THE EXTENSIONS OF CREDIT
 
SECTION 2.01. The Commitments.
 
           Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Advances (other than Swingline Advances, which shall be made
by the Swingline Bank in accordance with Section 2.03) to the Borrowers and to
participate in Swingline Advances and Letters of Credit from time to time on any
Business Day during the period from the date hereof until the Termination Date
in an aggregate amount of Outstanding Credits for all Borrowers not to exceed at
any time such Lender’s Commitment Percentage of the Available Commitment at such
time and, as to any Borrower, in an aggregate amount of Outstanding Credits not
to exceed at any time such Borrower’s Borrower Sublimit at such time.  Within
the limits of each Lender’s Commitment and each Borrower’s Borrower Sublimit and
as hereinabove and hereinafter provided, each Borrower may request Extensions of
Credit hereunder, and repay or prepay Advances pursuant to Section 2.12 and
utilize the resulting increase in the Available Commitments for further
Extensions of Credit in accordance with the terms hereof.  In no event shall any
Borrower be entitled to request or receive any Borrowing that would cause the
aggregate Outstanding Credits (x) of all Borrowers to exceed the Commitments or
(y) of such Borrower to exceed the Borrower Sublimit of such Borrower.
 
SECTION 2.02. Making the Ratable Advances.
 
(a) Each Borrowing (other than with respect to Swingline Advances) shall be in
an amount not less than $10,000,000 (or, if less, the lesser of the Available
Commitments and the Borrower Sublimit of the relevant Borrower at such time) or
an integral multiple of $1,000,000 in excess thereof and shall consist of
Advances (other than Swingline Advances) of the same Type made on the same day
by the Lenders ratably according to their respective Commitment
Percentages.  Each Borrowing (other than with respect to Swingline Advances)
shall be made on notice, given not later than 11:00 A.M. on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or not later than 9:30 A.M. on the date
of the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, by the applicable Borrower to the Administrative Agent, which shall
give to each Lender prompt notice thereof by telecopier or telex.  Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, or telecopier or telex in substantially the form of
Exhibit A hereto, specifying therein the requested (i) Borrowing Date for such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, the initial Interest Period for each such
Advance.  Each Lender shall, before 12:00 noon on the applicable Borrowing Date,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Agent’s Account, in same day funds, such Lender’s
ratable portion of the Borrowing to be made on such Borrowing Date.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
promptly make such funds available to the applicable Borrower in such manner as
the applicable Borrower shall have specified in the applicable Notice of
Borrowing and as shall be reasonably acceptable to the Administrative Agent.
 
(b) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurodollar Rate Advances for any Borrowing if the aggregate
amount of such Borrowing is less than $10,000,000 or if the obligation of the
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.10(c), 2.10(f) or 2.14, and (ii) there shall be not more than 20
Borrowings at any one time outstanding.
 
(c) Each Notice of Borrowing shall be irrevocable and binding on the applicable
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to comprise Eurodollar Rate Advances, the applicable Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
 
(d) Unless the Administrative Agent shall have received notice by telegram,
telex or telecopier from a Lender prior to any Borrowing Date or, in the case of
a Base Rate Advance, prior to the time of Borrowing, that such Lender will not
make available to the Administrative Agent such Lender’s Advance as part of the
Borrowing to be made on such Borrowing Date, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
such Borrowing Date in accordance with subsection (a) of this Section 2.02, and
the Administrative Agent may (but it shall not be required to), in reliance upon
such assumption, make available to the applicable Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such Advance available to the Administrative Agent, such Lender and the
applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount, together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of such Borrower, the interest rate applicable at the time to Advances
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate.  If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.
 
(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
 
SECTION 2.03. Swingline Advances.
 
(a) Subject to the terms and conditions set forth herein, the Swingline Bank
agrees to make Swingline Advances to AEP from time to time on any Business Day
during the period from the date hereof until the Termination Date, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Advances exceeding
$65,000,000 or (ii) the Outstanding Credits exceeding the Commitments; provided
that the Swingline Bank shall not be required to make a Swingline Advance to
refinance an outstanding Swingline Advance.  Within the limits as hereinabove
and hereinafter provided, AEP may request Swingline Advances hereunder, and
repay or prepay Swingline Advances pursuant to Section 2.12 and utilize the
resulting increase in the Available Commitments for further Swingline Advances
in accordance with the terms hereof.  Each Swingline Advance shall be a Base
Rate Advance and shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000.
 
(b)           To request a Swingline Advance, AEP shall notify the Swingline
Bank of such request by telephone (confirmed by telecopy, with a copy to the
Administrative Agent), not later than 1:00 p.m., New York City time, on the day
of a proposed Swingline Advance.  Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Advance.  The Swingline Bank shall make each Swingline
Advance available to AEP by means of a credit to the general deposit account of
AEP with the Swingline Bank by 3:00 p.m., New York City time, on the requested
date of such Swingline Advance.
 
(c)           The Swingline Bank may by written notice given to the
Administrative Agent not later than 12:00 p.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Advances outstanding.  Such notice shall
specify the aggregate amount of Swingline Advances in which the Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender's
Commitment Percentage of such Swingline Advance or Advances.  Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Bank, such
Lender’s Commitment Percentage of such Swingline Advance or Advances.  Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Advances pursuant to this subsection is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this subsection by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02(a) with respect to Advances made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Bank the amounts so received by it from the Lenders.  The
Administrative Agent shall notify AEP of any participations in any Swingline
Advance acquired pursuant to this subsection, and thereafter payments in respect
of such Swingline Advance shall be made to the Administrative Agent and not to
the Swingline Bank.  Any amounts received by the Swingline Bank from AEP (or
other party on behalf of AEP) in respect of a Swingline Advance after receipt by
the Swingline Bank of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this subsection (to
the extent of each applicable Lender’s participation) and to the Swingline Bank
to the extent of its retained interest; provided that any such payment so
remitted shall be repaid to the Swingline Bank or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
AEP for any reason.  The purchase of participations in a Swingline Advance
pursuant to this subsection shall not relieve AEP of any default in the payment
thereof.
 
SECTION 2.04. Letters of Credit.
 
(a) Each of JPMCB and RBS has agreed to act as an LC Issuing Bank and, in such
capacity, each has agreed to issue Letters of Credit having an aggregate face
amount not greater than $325,000,000 for each such LC Issuing Bank.  AEP may
also from time to time appoint one or more other Lenders (with the consent of
any such Lender, which consent may be withheld in the sole discretion of each
Lender) to act, either directly or through an Affiliate of such Lender, as an LC
Issuing Bank hereunder.  Any such appointment and the terms thereof shall be
evidenced in a separate written agreement executed by AEP and the relevant LC
Issuing Bank, a copy of which agreement shall be delivered by AEP to the
Administrative Agent.  The Administrative Agent shall give prompt notice of any
such appointment to the other Lenders.  Upon such appointment, if and for so
long as such Lender shall have any obligation to issue any Letters of Credit
hereunder or any Letter of Credit issued by such Lender shall remain
outstanding, such Lender shall be deemed to be, and shall have all the rights
and obligations of, an “LC Issuing Bank” under this Agreement.
 
(b) Subject to the terms and conditions hereof, each Letter of Credit shall be
issued (or the stated maturity thereof extended or terms thereof modified or
amended) on not less than two Business Days’ prior notice thereof by delivery of
(i) a Request for Issuance to the Administrative Agent (which shall promptly
distribute copies thereof to the Lenders) and the relevant LC Issuing Bank and
(ii) the relevant LC Issuing Bank’s standard form of Letter of Credit
application to such LC Issuing Bank for the account of the applicable Borrower
or any of its Subsidiaries; provided that such Borrower shall be the account
party for the purposes of this Agreement and shall have the reimbursement
obligations with respect thereto.  Each Letter of Credit shall be issued in a
form acceptable to the LC Issuing Bank.  Each Request for Issuance shall specify
(i) the identity of the relevant LC Issuing Bank, (ii) the date (which shall be
a Business Day) of issuance of such Letter of Credit (or the date of
effectiveness of such extension, modification or amendment) and the stated
expiry date thereof (which shall be not more than one year after the date of
issuance, provided, that if the expiry date of such Letter of Credit is later
than the Termination Date, the applicable Borrower will (x) five Business Days
prior to the Termination Date if such Borrower’s Applicable Rating Level is 5 or
above and (y) 15 days prior to the Termination Date if such Borrower’s
Applicable Rating Level is 6, deposit in an account designated with the
Administrative Agent (the “LC Collateral Account”), in the name of the
Administrative Agent and for the benefit of the Lenders and LC Issuing Banks, in
same day funds, an amount equal to 103% of the aggregate undrawn stated amount
of such Letter of Credit), (iii) the proposed stated amount of such Letter of
Credit (which amount shall not (A) be less than $100,000 and (B) be subject to
any automatic increase provisions), (iv) the name and address of the beneficiary
of such Letter of Credit and (v) a statement of drawing conditions applicable to
such Letter of Credit.  Notwithstanding any Borrower’s deposit of funds into the
LC Collateral Account pursuant to Section 2.04(b)(ii), such Borrower’s
reimbursement obligations with respect to such Letter of Credit shall remain in
effect until such Letter of Credit is no longer outstanding.  Each Request for
Issuance shall be irrevocable unless modified or rescinded by the applicable
Borrower not less than two Business Days prior to the proposed date of issuance
(or effectiveness) specified therein.  On the proposed date of issuance (or
effectiveness) specified in such Request for Issuance, and upon fulfillment of
the applicable conditions precedent and the other requirements set forth herein,
the applicable LC Issuing Bank shall issue (or extend, amend or modify) such
Letter of Credit and provide notice and a copy thereof to the Administrative
Agent, which shall promptly furnish copies thereof to the Lenders; provided that
the LC Issuing Bank shall not issue or amend any Letter of Credit if such LC
Issuing Bank has received notice from the Administrative Agent that the
applicable conditions precedent have not been satisfied.
 
(c) No Letter of Credit shall be requested or issued hereunder if, after the
issuance thereof, the Outstanding Credits would exceed the aggregate
Commitments.
 
(d) Each Borrower hereby agrees to pay to the Administrative Agent for the
account of each LC Issuing Bank and, if they shall have purchased participations
in the reimbursement obligations of any Borrower pursuant to subsection (e)
below, the participating Lenders, on demand made by such LC Issuing Bank to such
Borrower, on and after each date on which such LC Issuing Bank shall pay any
amount under any Letter of Credit issued by such LC Issuing Bank, a sum equal to
the amount so paid plus interest on such amount from the date so paid by such LC
Issuing Bank until repayment to such LC Issuing Bank in full at a fluctuating
interest rate per annum equal to the interest rate applicable to Base Rate
Advances plus, if any amount paid by such LC Issuing Bank under a Letter of
Credit is not reimbursed by such Borrower on the next succeeding Business Day
after such demand, 2%.
 
(e) If any LC Issuing Bank shall not have been reimbursed in full for any
payment made by such LC Issuing Bank under a Letter of Credit issued by such LC
Issuing Bank on the date of such payment, such LC Issuing Bank shall give the
Administrative Agent and each Lender prompt notice thereof (an “LC Payment
Notice”) no later than 12:00 noon on the Business Day immediately succeeding the
date of such payment by such LC Issuing Bank.  Each Lender severally agrees to
purchase a participation in the reimbursement obligation of the applicable
Borrower to such LC Issuing Bank by paying to the Administrative Agent for the
account of such LC Issuing Bank an amount equal to such Lender’s Commitment
Percentage of such unreimbursed amount paid by such LC Issuing Bank, plus
interest on such amount at a rate per annum equal to the Federal Funds Rate from
the date of the payment by such LC Issuing Bank to the date of payment to such
LC Issuing Bank by such Lender.  Each such payment by a Lender shall be made not
later than 3:00 P.M. on the later to occur of (i) the Business Day immediately
following the date of such payment by such LC Issuing Bank and (ii) the Business
Day on which such Lender shall have received an LC Payment Notice from such LC
Issuing Bank.  Each Lender’s obligation to make each such payment to the
Administrative Agent for the account of such LC Issuing Bank shall be several
and shall not be affected by the occurrence or continuance of a Default or the
failure of any other Lender to make any payment under this Section
2.04(e).  Each Lender further agrees that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
 
(f) The failure of any Lender to make any payment to the Administrative Agent
for the account of any LC Issuing Bank in accordance with subsection (e) above
shall not relieve any other Lender of its obligation to make payment, but no
Lender shall be responsible for the failure of any other Lender.  If any Lender
(a “non-performing Lender”) shall fail to make any payment to the Administrative
Agent for the account of any LC Issuing Bank in accordance with subsection (e)
above, then, for so long as such failure shall continue, such LC Issuing Bank
shall be deemed, for purposes of Sections 6.01 and 8.01 hereof, to be a Lender
owed a Borrowing in an amount equal to the outstanding principal amount due and
payable by such non-performing Lender to the Administrative Agent for the
account of such LC Issuing Bank pursuant to subsection (e) above.  Any
non-performing Lender and the applicable Borrower (without waiving any claim
against such Lender for such Lender’s failure to purchase a participation in the
reimbursement obligations of such Borrower under subsection (e) above) severally
agree to pay to the Administrative Agent for the account of such LC Issuing Bank
forthwith on demand such amount, together with interest thereon for each day
from the date such Lender would have purchased its participation had it complied
with the requirements of subsection (e) above until the date such amount is paid
to the Administrative Agent at (i) in the case of such Borrower, the interest
rate applicable at the time to Base Rate Advances plus, if any amount paid by
such LC Issuing Bank under a Letter of Credit is not reimbursed by such Borrower
in accordance with Section 2.04(d), and (ii) in the case of such Lender, the
Federal Funds Rate.
 
(g) The payment obligations of each Lender under Section 2.04(e) and of the
Borrowers under this Agreement in respect of any payment under any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including,
without limitation, the following circumstances:
 
(i) any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto or to such Letter of Credit;
 
(ii) any amendment or waiver of, or any consent to departure from, the terms of
this Agreement or such Letter of Credit;
 
(iii) the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any LC Issuing Bank, or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby, thereby or
by such Letter of Credit, or any unrelated transaction;
 
(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(v) payment in good faith by any LC Issuing Bank under the Letter of Credit
issued by such LC Issuing Bank against presentation of a draft or certificate
that does not comply with the terms of such Letter of Credit;
 
(vi) the use that may be made of any Letter of Credit by, or any act or omission
of, the beneficiary of any Letter of Credit (or any Person for which the
beneficiary may be acting); or
 
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
 
Without limiting the foregoing, the obligations with respect to Letters of
Credit of each Lender shall be reinstated, to the extent that funds deposited in
the Cash Collateral Account by any Borrower pursuant to Section 2.04(b), the
application thereof or reimbursement in respect thereof, is required to be
returned to such Borrower by the LC Issuing Bank after the Termination Date.


(h) Without limiting any other provision of this Section 2.04, for purposes of
this Section 2.04 any LC Issuing Bank may rely upon any oral, telephonic,
telegraphic, facsimile, electronic, written or other communication believed in
good faith to have been authorized by the applicable Borrower, whether or not
given or signed by an authorized Person of such Borrower.
 
(i) Each Borrower assumes all risks of the acts and omissions of any beneficiary
or transferee of any Letter of Credit.  Neither any LC Issuing Bank, the Lenders
nor any of their respective officers, directors, employees, agents or Affiliates
shall be liable or responsible for  (i) the use that may be made of such Letter
of Credit or any acts or omissions of any beneficiary or transferee thereof in
connection therewith; (ii) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged; (iii)
payment by any LC Issuing Bank against presentation of documents that do not
comply with the terms of such Letter of Credit, including failure of any
documents to bear any reference or adequate reference to such Letter of Credit;
or (iv) any other circumstances whatsoever in making or failing to make payment
under such Letter of Credit, except that the applicable Borrower and each Lender
shall have the right to bring suit against each LC Issuing Bank, and each LC
Issuing Bank shall be liable to such Borrower and any Lender, to the extent of
any direct, as opposed to consequential, damages suffered by such Borrower or
such Lender that such Borrower or such Lender proves were caused by such LC
Issuing Bank’s willful misconduct or gross negligence, including, in the case of
such Borrower, such LC Issuing Bank’s willful failure to make timely payment
under such Letter of Credit following the presentation to it by the beneficiary
thereof of a draft and accompanying certificate(s) that strictly comply with the
terms and conditions of such Letter of Credit.  In furtherance and not in
limitation of the foregoing, each LC Issuing Bank may accept sight drafts and
accompanying certificates presented under the Letter of Credit issued by such LC
Issuing Bank that appear on their face to be in order, without responsibility
for further investigation, regardless of any notice or information to the
contrary, and payment against such documents shall not constitute willful
misconduct or gross negligence by such LC Issuing Bank. Notwithstanding the
foregoing, no Lender shall be obligated to indemnify any Borrower for damages
caused by any LC Issuing Bank’s willful misconduct or gross negligence.
 
SECTION 2.05. Fees.
 
(a) AEP agrees to pay to the Administrative Agent for the account of each Lender
a commitment fee on such Lender’s Commitment Percentage of the Available
Commitments from the date hereof in the case of each Initial Lender and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the Termination Date,
payable quarterly in arrears on the last day of each March, June, September and
December, commencing June 30, 2008, and ending on the Termination Date; provided
that, solely for purposes of calculating the Outstanding Credits of such Lender
in order to determine such Lender’s Available Commitment under this Section
2.05(a), the aggregate principal amount of Swingline Advances then outstanding
(other than Swingline Advances in which such Lender has a participation) shall
be deemed to be zero.  The commitment fee for any period will be equal to the
Commitment Fee Rate in effect from time to time during such period, times the
Commitments minus the aggregate principal amount of Advances outstanding during
such period.
 
(b) AEP shall pay to the Administrative Agent for the account of the
Administrative Agent such fees as may from time to time be agreed between the
AEP and the Administrative Agent.
 
(c) Each Borrower shall pay to the Administrative Agent for the account of each
Lender a fee (the “LC Fee”) on the average daily aggregate principal amount of
each such Lender’s Commitment Percentage of the LC Outstandings with respect to
such Borrower from the date hereof until the later to occur of the Termination
Date and the date on which no Letters of Credit are outstanding, payable on the
last day of each March, June, September and December (commencing on June 30,
2008), and on such later date, at a rate equal at all times to the Applicable
Margin in effect from time to time for Eurodollar Rate Advances.
 
(d) Each Borrower shall pay to each LC Issuing Bank such fees for the issuance
and maintenance of Letters of Credit issued by such LC Issuing Bank and for
drawings thereunder as may be separately agreed between such Borrower and such
LC Issuing Bank.
 
SECTION 2.06. Termination or Reduction of the Commitments.
 
(a) AEP shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or reduce ratably in part the
Available Commitments, provided that (i) each partial reduction shall be in the
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and (ii) no such termination or reduction shall be made that would
reduce the aggregate Commitments to an amount less than the Outstanding Credits
on the date of such termination or reduction.
 
(b) The Commitments shall automatically terminate on the Termination Date.
 
(c) Once terminated, a Commitment, or any portion thereof, may not be
reinstated.
 
SECTION 2.07. Repayment of Advances.
 
(a) Each Borrower shall repay to the Administrative Agent for the account of
each Lender on the Termination Date with respect to such Lender the aggregate
principal amount of the Advances (other than Swingline Advances) made by such
Lender to such Borrower then outstanding.  AEP will repay to the Swingline Bank
the then unpaid principal amount of each Swingline Advance on the earliest of
the Termination Date, the fifth Business Day after such Swingline Advance is
made and any date on which a Borrowing (other than with respect to a Swingline
Advance) is made.
 
(b) If at any time (i) the aggregate principal amount of Advances outstanding
exceeds the aggregate Commitments, the Borrowers shall pay or prepay so much of
the Borrowings as shall be necessary in order that the principal amount of
Advances outstanding will not exceed the Commitments.
 
SECTION 2.08. Evidence of Indebtedness.
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each
Advance made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(b) The Administrative Agent shall maintain accounts in which it will record (i)
the amount and Borrower of each Advance made hereunder, the Type of each Advance
made and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from each Borrower and each Lender’s share
thereof.
 
(c) The entries made in the accounts maintained pursuant to subsections (a) and
(b) of this Section 2.08 shall, to the extent permitted by Applicable Law, be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of any Borrower to repay the Advances and
interest thereon in accordance with their terms.
 
(d) Any Lender may request that any Advances made by it be evidenced by one or
more promissory notes.  In such event, each Borrower shall prepare, execute and
deliver to such Lender one or more promissory notes payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its assignees) and
in a form approved by the Administrative Agent.  Thereafter, the Advances
evidenced by such promissory notes and interest thereon shall at all times
(including after assignment pursuant to Section 8.07) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein.
 
SECTION 2.09. Interest on Advances.
 
Each Borrower shall pay interest on the unpaid principal amount of each Advance
made to such Borrower from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:
 
(a) Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance or a Swingline Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate plus (y) the Applicable Margin for Base Rate Advances in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.  
 
(b) Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin for Eurodollar
Rate Advances in effect from time to time, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.  
 
(c) Additional Interest on Eurodollar Rate Advances.  Each Borrower shall pay to
each Lender, so long as such Lender shall be required under regulations of the
Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Advance of such Lender made to such Borrower, from the date of
such Advance until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance.  Such
additional interest shall be determined by such Lender and notified to such
Borrower through the Administrative Agent.
 
SECTION 2.10. Interest Rate Determination.
 
(a) To the extent required hereunder, each Reference Bank agrees to furnish to
the Administrative Agent timely information for the purpose of determining each
Eurodollar Rate.  If fewer than two Reference Banks furnish such timely
information to the Administrative Agent for the purpose of determining any such
rate, the Administrative Agent shall determine such interest rate on the basis
of timely information furnished by the remaining Reference Bank.
 
(b) The Administrative Agent shall give prompt notice to the applicable Borrower
and the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.09(a) or (b), and, if applicable, the applicable
rate, if any, furnished by each Reference Bank for the purpose of determining
the applicable interest rate under Section 2.09(b).
 
(c) If, with respect to any Eurodollar Rate Advances, (i) the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Required Lenders
of making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, or (ii) the Reference Banks notify the Administrative
Agent that adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate,
the Administrative Agent shall forthwith so notify the Borrowers and the
Lenders, whereupon (A) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (B) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist.
 
(d) If the applicable Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify such Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Advances.
 
(e) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.
 
(f) Upon the occurrence and during the continuance of any Event of Default, (i)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
 
SECTION 2.11. Optional Conversion of Advances.
 
Each Borrower may on any Business Day, upon notice given to the Administrative
Agent not later than 12:00 noon on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.10 and 2.14,
Convert all or any part of Advances made to such Borrower of one Type comprising
the same Borrowing into Advances of the other Type or of the same Type but
having a new Interest Period; provided, however, that any Conversion of
Eurodollar Rate Advances into Base Rate Advances shall be made only on the last
day of an Interest Period for such Eurodollar Rate Advances, any Conversion of
Base Rate Advances into Eurodollar Rate Advances shall be in an amount not less
than the minimum amount specified in Section 2.02(b) and no Conversion of any
Advances shall result in more separate Borrowings than permitted under Section
2.02(b).  Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance.  Each notice of
Conversion shall be irrevocable and binding on the applicable Borrower.  This
Section shall not apply to Swingline Borrowings, which may not be Converted.
 
SECTION 2.12. Optional Prepayments of Advances.
 
Each Borrower may, upon notice not later than 11:00 A.M. (i) at least two
Business Days’ prior to the date of prepayment, in the case of Eurodollar Rate
Advances and (ii) on the date of prepayment, in the case of Base Rate Advances
and Swingline Advances, to the Administrative Agent (and, in the case of a
Swingline Advance, the Swingline Bank) stating the proposed date and aggregate
principal amount of the prepayment, and, if such notice is given, such Borrower
shall prepay the outstanding principal amount of the Advances made to such
Borrower comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the applicable Borrower shall be obligated to reimburse
the Lenders in respect thereof pursuant to Section 8.04(c).
 
SECTION 2.13. Increased Costs.
 
(a) If, due to any Regulatory Change, there shall be any increase in the cost to
any Lender of agreeing to make or making, funding or maintaining any Extension
of Credit (excluding for purposes of this Section 2.13 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.16 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then AEP shall from time to time, promptly
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased
cost.  Each Lender will promptly notify AEP of any determination made by it
referred to above, but the failure to give such notice shall not affect such
Lender’s right to compensation, provided, however, that AEP shall not be
required to pay such additional amounts in respect of any Regulatory Change for
any period ending prior to the date that is 180 days prior to the giving of the
notice of the determination of such additional amounts (unless such period shall
have commenced after the date that such Lender notified AEP that additional
amounts were payable as a result of such Regulatory Change); except, if such
Regulatory Change shall have been imposed retroactively, for the period from the
effective date of such Regulatory Change to the date that is 180 days after the
first date on which such Lender reasonably should have had knowledge of such
Regulatory Change.
 
(b) If any Lender determines that any Regulatory Change affects or would affect
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to make
Extensions of Credit hereunder and other commitments of this type, then, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
AEP shall pay to the Administrative Agent for the account of such Lender,
promptly upon demand from time to time and as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to make Extensions of Credit hereunder; provided, however,
that AEP shall not be required to pay such additional amounts in respect of any
Regulatory Change for any period ending prior to the date that is 180 days prior
to the making of such Lender’s initial request for such additional amounts
(unless such period shall have commenced after the date that such Lender
notified AEP that additional amounts were payable as a result of such Regulatory
Change); except, if such Regulatory Change shall have been imposed
retroactively, for the period from the effective date of such Regulatory Change
to the date that is 180 days after the first date on which such Lender
reasonably should have had knowledge of such Regulatory Change.
 
(c) In making the determinations contemplated by Sections 2.13(a) and (b), each
Lender may make such estimates, assumptions, allocations and the like that such
Lender in good faith determines to be appropriate, and such Lender’s selection
thereof in accordance with this Section 2.13(c), and the determinations made by
such Lender on the basis thereof, shall be final, binding and conclusive upon
AEP, except, in the case of such determinations, for manifest errors in
computation or transmission.  Each Lender shall furnish to AEP upon request a
certificate explaining the basis for any amounts claimed by it under Section
2.13(a) or (b), provided, that no Lender shall be required to disclose in any
such certificate any confidential information relating to such Lender or any
Person controlling such Lender.
 
SECTION 2.14. Illegality.
 
If due to any Regulatory Change it shall become unlawful or impossible for any
Lender (or its Eurodollar Lending Office) to make, maintain or fund its
Eurodollar Rate Advances, and such Lender shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrowers, whereupon, until such Lender notifies the Borrowers
and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Lender to make Eurodollar
Rate Advances, or to Convert outstanding Advances into Eurodollar Rate Advances,
shall be suspended.  Before giving any notice to the Administrative Agent
pursuant to this Section 2.14, such Lender shall use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions
applicable to such Lender) to designate a different Eurodollar Lending Office if
such designation would avoid the need for giving such notice and would not, in
the judgment of such Lender, be otherwise disadvantageous to such Lender.  If
such notice is given, each Eurodollar Rate Advance of such Lender then
outstanding shall be converted to a Base Rate Advance either (i) on the last day
of the then current Interest Period applicable to such Eurodollar Rate Advance
if such Lender may lawfully continue to maintain and fund such Advance to such
day or (ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain and fund such Advance to such day.
 
SECTION 2.15. Payments and Computations.
 
(a) Each Borrower shall make each payment to be made by it hereunder not later
than 1:00 P.M. on the day when due in Dollars to the Administrative Agent at the
Agent’s Account (except payments to be made directly to the Swingline Bank as
expressly provided herein) in same day funds without condition or deduction for
any counterclaim, defense, recoupment or setoff.  The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or commitment fees ratably (other than amounts payable
pursuant to Section 2.09(c), 2.13, 2.16 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  In the event that such payment is
required to be returned to such Borrower for any reason, each Lender will return
to the Administrative Agent any portion thereof previously distributed to such
Lender.  Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(c),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
 
(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made by such Borrower when due hereunder, after any
applicable grace period, to charge from time to time against any or all of such
Borrower’s accounts with such Lender any amount so due.
 
(c) All computations of interest based on the rate referred to in clause (i) of
the definition of the “Base Rate” contained in Section 1.01 shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of commitment fees and LC Fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, commitment fees or LC Fees are
payable.  Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment fees, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
 
(e) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due from such Borrower to a Lender
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date, and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that such Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.
 
SECTION 2.16. Taxes.
 
(a) Any and all payments by each Borrower hereunder shall be made, in accordance
with Section 2.15, free and clear of and without deduction for any and all
present or future Taxes, excluding, in the case of each Lender and the
Administrative Agent, Bank Taxes.  If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable by such Borrower
hereunder to any Lender or the Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.16) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall, to
the fullest extent permitted by Applicable Law, pay the full amount deducted to
the relevant taxation authority or other authority in accordance with Applicable
Law.
 
(b) In addition, each Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made by such Borrower hereunder or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement (hereinafter referred to as “Other Taxes”).
 
(c) Each Borrower shall indemnify each Lender and the Administrative Agent for
and hold it harmless against the full amount of Taxes or Other Taxes
attributable to such Borrower (including, without limitation, taxes of any kind
imposed by any jurisdiction on amounts payable by such Borrower under this
Section 2.16), but excluding Bank Taxes, imposed on or paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses that do not arise from such Lender’s failure
timely to give notice thereof or request payment pursuant to this Section 2.16)
arising therefrom or with respect thereto.  This indemnification shall be made
within 30 days from the date such Lender or the Administrative Agent (as the
case may be) makes written demand therefor.
 
(d) Within 30 days after the date of any payment by any Borrower of Taxes, such
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 8.02, the original or a certified copy of a receipt evidencing such
payment.  In the case of any payment hereunder by or on behalf of such Borrower
through an account or branch outside the United States or by or on behalf of
such Borrower by a payor that is not a United States person, if such Borrower
determines that no Taxes are payable in respect thereof, such Borrower shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel reasonably acceptable to the Administrative
Agent stating that such payment is exempt from Taxes.  For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.
 
(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by AEP (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Administrative Agent and AEP with two original Internal Revenue Service
Form W-8BEN or W-8ECI, as appropriate, or any successor or other form prescribed
by the Internal Revenue Service, certifying that such Lender is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement.  If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such form; provided, however, that, if at the date of the Assignment
and Acceptance pursuant to which a Lender assignee becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection (a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date.  If any form or document referred
to in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service Form W-8BEN or W-8ECI, that the Lender
reasonably considers to be confidential, the Lender shall give notice thereof to
AEP and shall not be obligated to include in such form or document such
confidential information.
 
(f) For any period with respect to which a Lender has failed to provide AEP with
the appropriate form described in Section 2.16(e) (other than if such failure is
due to a change in law occurring subsequent to the date on which a form
originally was required to be provided, or if such form otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.16(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the relevant Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.
 
SECTION 2.17. Sharing of Payments, Etc.
 
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Advances
owing to it by any Borrower or participations in Swingline Advances or Letters
of Credit (other than pursuant to Section 2.09(c), 2.13, 2.16 or 8.04(c) or in
respect of Eurodollar Rate Advances converted into Base Rate Advances pursuant
to Section 2.14) with respect to such Borrower, in excess of its ratable share
of payments on account of the Advances to such Borrower and participations in
Swingline Advances and Letters of Credit, obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
such Advances owing to them and participations in Swingline Advances and Letters
of Credit as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.17 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation.
 
 
ARTICLE III
CONDITIONS PRECEDENT
 
SECTION 3.01. Conditions Precedent to Initial Extensions of Credit.
 
The obligation of each Lender, the Swingline Bank and each LC Issuing Bank, as
applicable, to make the initial Extension of Credit to be made by it hereunder
shall become effective on and as of the first date on which the following
conditions precedent have been satisfied:
 
(a) The Administrative Agent shall have received on or before such date the
following, each dated such day, in form and substance reasonably satisfactory to
the Administrative Agent in sufficient copies for each Lender:
 
(i) Certified copies of the resolutions of the board of directors of each
Borrower approving this Agreement, and of all documents evidencing other
necessary corporate action and Governmental Approvals, if any, with respect to
this Agreement (other than any documents evidencing Governmental Approvals
described in Section 3.03).
 
(ii) A certificate of the Secretary or Assistant Secretary of each Borrower
certifying the names and true signatures of the officers of such Borrower
authorized to sign this Agreement, any Letter of Credit application and the
other documents to be delivered by such Borrower hereunder.
 
(iii) A favorable opinion of counsel for the Borrowers (which may be an attorney
of American Electric Power Service Corporation), substantially in the form of
Exhibit D hereto and as to such other matters as any Lender through the
Administrative Agent may reasonably request.
 
(iv) A favorable opinion of King & Spalding LLP, counsel for the Administrative
Agent, in the form of Exhibit E hereto.
 
(b) On such date, the following statements shall be true and the Administrative
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of each Borrower, dated such date, stating that:
 
(i)           The representations and warranties of all Borrowers contained in
Section 4.01 (other than the representation and warranty in Section 4.01(e) and
the representation and warranty set forth in the last sentence of Section
4.01(f)) are true and correct in all material respects on and as of such date,
as though made on and as of such date, and


(ii)           No event has occurred and is continuing that constitutes a
Default.


(c) AEP shall have paid all accrued fees and expenses of the Administrative
Agent, the Co-Lead Arrangers and the Lenders (including the accrued fees and
expenses of counsel to the Administrative Agent to the extent then due and
payable).
 
(d) The Administrative Agent shall have received counterparts of this Agreement,
executed and delivered by the Borrowers.
 
(e) The Administrative Agent shall have received such other approvals, opinions
or documents as any Lender or any LC Issuing Bank through the Administrative
Agent may reasonably request.
 
SECTION 3.02. Conditions Precedent to each Extension of Credit.
 
The obligation of each Lender, the Swingline Bank and each LC Issuing Bank, as
applicable, to make each Extension of Credit to be made by it hereunder (other
than in connection with any Borrowing that would not increase the aggregate
principal amount of Advances outstanding immediately prior to the making of such
Borrowing) shall be subject to the satisfaction of the conditions precedent set
forth in Section 3.01 and on the date of such Borrowing:
 
(a) The following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the applicable Borrower of
the proceeds of any such Extension of Credit shall constitute a representation
and warranty by such Borrower that on the date of such Extension of Credit such
statements are true):
 
(i) The representations and warranties of such Borrower contained in Section
4.01 (other than the representation and warranty in Section 4.01(e) and the
representation and warranty set forth in the last sentence of Section 4.01(f))
are true and correct in all material respects on and as of the date of such
Extension of Credit, before and after giving effect to such Extension of Credit
and to the application of the proceeds therefrom, as though made on and as of
such date, and
 
(ii) No event has occurred and is continuing with respect to such Borrower, or
would result from such Extension of Credit or from the application of the
proceeds therefrom, that constitutes a Default.
 
(b) The Administrative Agent shall have received such other approvals, opinions
or documents as any Lender or LC Issuing Bank through the Administrative Agent
may reasonably request.
 


SECTION 3.03. Additional Conditions Precedent to Initial Extensions of Credit to
CSPC and OPC.
 
The obligation of each Lender, the Swingline Bank and each LC Issuing Bank, as
applicable, to make the initial Extension of Credit to be made by it hereunder
to either CSPC or OPC shall be subject to the satisfaction of the conditions
precedent set forth in Section 3.01 and the further condition precedent that on
or prior to the date of such Extension of Credit the Administrative Agent shall
have received (i) a certificate of the Secretary or an Assistant Secretary of
such Borrower certifying that attached thereto are true and correct copies of
all necessary Governmental Approvals, if any, with respect to such Borrower and
this Agreement and (ii) a favorable opinion of counsel for such Borrower (which
may be an attorney of American Electric Power Service Corporation), as to such
matters related to such Governmental Approvals as the Administrative Agent and
any Lender through the Administrative Agent may reasonably request.
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Borrowers.
 
Each Borrower represents and warrants as follows:
 
(a) Such Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated or
otherwise organized, and each Significant Subsidiary of such Borrower is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated or otherwise organized.
 
(b) The execution, delivery and performance by such Borrower of this Agreement,
and the consummation of the transactions contemplated hereby, are within such
Borrower’s corporate powers, have been duly authorized by all necessary action,
and do not contravene (i) such Borrower’s certificate of incorporation or
by-laws, (ii) law binding or affecting such Borrower or (iii) any contractual
restriction binding on or affecting such Borrower or any of its properties.
 
(c) This Agreement has been duly executed and delivered by such Borrower.  This
Agreement is the legal, valid and binding obligation of such Borrower
enforceable against such Borrower in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
in general, and except as the availability of the remedy of specific performance
is subject to general principles of equity (regardless of whether such remedy is
sought in a proceeding in equity or at law) and subject to requirements of
reasonableness, good faith and fair dealing.
 
(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by such Borrower of
this Agreement, except for such Governmental Approvals that may be required to
be obtained by such Borrower in connection with any Extension of Credit to or
for the account of such Borrower, each of which Governmental Approvals will have
been obtained and will be in full force and effect on or prior to the date of
any Extension of Credit to or for the account of such Borrower.
 
(e) There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
such Borrower or any of its Significant Subsidiaries before any court,
governmental agency or arbitrator that is reasonably likely to have a Material
Adverse Effect, except as disclosed in the Disclosure Documents.
 
(f) The consolidated balance sheet of each Borrower and its Consolidated
Subsidiaries as at December 31, 2007, and the related consolidated statements of
income and cash flows of such Borrower and its Consolidated Subsidiaries for the
fiscal year then ended, accompanied by an opinion of Deloitte & Touche LLP, an
independent registered public accounting firm, copies of each of which have been
furnished to each Lender, fairly present the consolidated financial condition of
such Borrower and its Consolidated Subsidiaries as at such date and the
consolidated results of the operations of such Borrower and its Consolidated
Subsidiaries for the period ended on such date, all in accordance with generally
accepted accounting principles consistently applied.  Since December 31, 2007,
there has been no Material Adverse Change with respect to such Borrower.
 
(g) No written statement, information, report, financial statement, exhibit or
schedule furnished by or on behalf of such Borrower to the Administrative Agent,
any Lender or any LC Issuing Bank in connection with the syndication or
negotiation of this Agreement or included herein or delivered pursuant hereto
contained, contains, or will contain any material misstatement of fact or
intentionally omitted, omits, or will omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were, are, or will be made, not misleading.
 
(h) Except as disclosed in the Disclosure Documents, such Borrower and each
Significant Subsidiary of such Borrower is in material compliance with all laws
(including ERISA and Environmental Laws) rules, regulations and orders of any
governmental authority applicable to it.
 
(i) No accumulated funding deficiency (as defined in Section 302 of ERISA and
Section 412 of the Internal Revenue Code) that could reasonably be expected to
have a Material Adverse Effect, whether or not waived, exists with respect to
any Plan.  Such Borrower has not incurred, and does not presently expect to
incur, any withdrawal liability under Title IV of ERISA with respect to any
Multiemployer Plan that could reasonably be expected to have a Material Adverse
Effect.  Such Borrower and each of its ERISA Affiliates have complied in all
material respects with ERISA and the Internal Revenue Code.  Such Borrower and
each of its Subsidiaries have complied in all material respects with foreign law
applicable to its Foreign Plans, if any.  As used herein, the term “Plan” shall
mean an “employee pension benefit plan” (as defined in Section 3 of ERISA) which
is and has been established or maintained, or to which contributions are or have
been made or should be made according to the terms of the plan by any Borrower
or any of its ERISA Affiliates.  The term “Multiemployer Plan” shall mean any
Plan which is a “multiemployer plan” (as such term is defined in Section
4001(a)(3) of ERISA).  The term “Foreign Plan” shall mean any pension,
profit-sharing, deferred compensation, or other employee benefit plan, program
or arrangement maintained by any entity subsidiary which, under applicable local
foreign law, is required to be funded through a trust or other funding vehicle.
 
(j) Such Borrower and its Subsidiaries have filed or caused to be filed all
material Federal, state and local tax returns that are required to be filed by
them, and have paid or caused to be paid all material taxes shown to be due and
payable on such returns or on any assessments received by them (to the extent
that such taxes and assessments have become due and payable) other than those
taxes contested in good faith and for which adequate reserves have been
established in accordance with GAAP.
 
(k) Such Borrower is not engaged in the business of extending credit for the
purpose of buying or carrying Margin Stock, and no proceeds of any Advance will
be used to buy or carry any Margin Stock or to extend credit to others for the
purpose of buying or carrying any Margin Stock.  Not more than 25% of the assets
of such Borrower subject to the restrictions of Section 5.02(a), (c) or (d)
constitutes Margin Stock.
 
(l) Neither such Borrower nor any Significant Subsidiary of such Borrower is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.  Neither the making of any Extension
of Credit, the application of the proceeds or repayment thereof by such Borrower
nor the consummation of the other transactions contemplated hereby will violate
any provision of such Act or any rule, regulation or order of the SEC
thereunder.
 
(m) All Significant Subsidiaries of such Borrower as of the date hereof are
listed on Schedule 4.01(m) hereto.
 
 
ARTICLE V
COVENANTS OF THE BORROWERS
 
SECTION 5.01. Affirmative Covenants.
 
So long as any Advance or any other amount payable hereunder shall remain
unpaid, any Letter of Credit shall remain outstanding or any Lender shall have
any Commitment hereunder, each Borrower will:
 
(a) Preservation of Existence, Etc.  Preserve and maintain, and cause each
Significant Subsidiary of such Borrower to preserve and maintain, its corporate,
partnership or limited liability company (as the case may be) existence and all
material rights (charter and statutory) and franchises; provided, however, that
each Borrower and any Significant Subsidiary of such Borrower may consummate any
merger or consolidation permitted under Section 5.02(a); and provided further
that neither such Borrower nor any Significant Subsidiary of such Borrower shall
be required to preserve any right or franchise if (i) the board of directors of
such Borrower or such Significant Subsidiary, as the case may be, shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Borrower or such Significant Subsidiary, as the case may
be, and that the loss thereof is not disadvantageous in any material respect to
such Borrower or such Significant Subsidiary, as the case may be, or to the
Lenders; (ii) required in connection with or pursuant to any Restructuring Law;
or (iii) required in connection with the RTO Transaction; and provided further,
that no Significant Subsidiary of any Borrower shall be required to preserve and
maintain its corporate existence if (x) the loss thereof is not disadvantageous
in any material respect to such Borrower or to the Lenders or (y) required in
connection with or pursuant to any Restructuring Law or (z) required in
connection with the RTO Transaction.
 
(b) Compliance with Laws, Etc.  Comply, and cause each Significant Subsidiary of
such Borrower to comply, in all material respects, with Applicable Law, with
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws.
 
(c) Performance and Compliance with Other Agreements.  Perform and comply, and
cause each Significant Subsidiary of such Borrower to perform and comply, with
the provisions of each indenture, credit agreement, contract or other agreement
by which it is bound, the non-performance or non-compliance with which would
result in a Material Adverse Change.
 
(d) Inspection Rights.  At any reasonable time and from time to time, permit the
Administrative Agent, any LC Issuing Bank or any Lender or any agents or
representatives thereof to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, such Borrower and
any Significant Subsidiary of such Borrower and to discuss the affairs, finances
and accounts of such Borrower and any Significant Subsidiary of such Borrower
with any of their officers or directors and with their independent certified
public accountants.
 
(e) Maintenance of Properties, Etc.  Maintain and preserve, and cause each
Significant Subsidiary of such Borrower to maintain and preserve, all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted and except as
required in connection with or pursuant to any Restructuring Law or in
connection with RTO Transaction.
 
(f) Maintenance of Insurance.  Maintain, and cause each Significant Subsidiary
of such Borrower to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar
properties; provided, however, that each Borrower and each Significant
Subsidiary of such Borrower may self-insure to the same extent as other
companies engaged in similar businesses and owning similar properties and to the
extent consistent with prudent business practice.
 
(g) Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither any Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which adequate reserves are being maintained in accordance
with GAAP, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.
 
(h) Keeping of Books.  Keep, and cause each Significant Subsidiary of such
Borrower to keep, proper books of record and account, in which full and correct
entries shall be made of all financial transactions and the assets and business
of such Borrower and each such Significant Subsidiary in accordance with GAAP.
 
(i) Reporting Requirements.  Furnish to the Lenders:
 
(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of such Borrower, a copy of the
consolidated balance sheet of such Borrower and its Subsidiaries as of the end
of such quarter and consolidated statements of income and cash flows of such
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer, chief
accounting officer, treasurer or assistant treasurer of such Borrower as having
been prepared in accordance with generally accepted accounting principles and a
certificate of the chief financial officer, chief accounting officer, treasurer
or assistant treasurer of such Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in GAAP used in the preparation of such financial statements, such
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP in effect on the date hereof;
 
(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of such Borrower, a copy of the annual audit report for such year
for such Borrower and its Subsidiaries, containing a consolidated balance sheet
of such Borrower and its Subsidiaries as of the end of such fiscal year and
consolidated statements of income and cash flows of such Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
Deloitte & Touche LLP or other independent registered public accounting firm
acceptable to the Required Lenders, and consolidating statements of income and
cash flows of such Borrower and its Subsidiaries for such fiscal year, and a
certificate of the chief financial officer, chief accounting officer, treasurer
or assistant treasurer of such Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in GAAP used in the preparation of such financial statements, such
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP in effect on the date hereof;
 
(iii) as soon as possible and in any event within five days after the chief
financial officer or treasurer of such Borrower obtains knowledge of the
occurrence of each Default relating to such Borrower continuing on the date of
such statement, a statement of the chief financial officer or treasurer of such
Borrower setting forth details of such Default and the action that such Borrower
has taken and proposes to take with respect thereto;
 
(iv) promptly after the sending or filing thereof, copies of all Reports on Form
8-K that such Borrower or any Significant Subsidiary of such Borrower files with
the Securities and Exchange Commission or any national securities exchange;
provided that information required to be delivered pursuant to this clause (iv)
shall be deemed to have been delivered if such information shall be available on
the website of the Securities and Exchange Commission at http://www.sec.gov or
any successor website;
 
(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting such
Borrower or any Significant Subsidiary of such Borrower of the type described in
Section 4.01(e);
 
(vi) such other information respecting such Borrower or any of its Subsidiaries
as any Lender through the Administrative Agent may from time to time reasonably
request.
 
The financial reports required to be delivered by each Borrower under paragraphs
(i) and (ii)  alone shall be delivered in the form of such Borrower’s Quarterly
Report on Form 10-Q or Annual Report on Form 10-K, in each case, for the
applicable fiscal period, if such Borrower is required pursuant to applicable
law to file, or does file, such reports with the SEC.


SECTION 5.02. Negative Covenants.
 
So long as any Advance or any other amount payable hereunder shall remain
unpaid, any Letter of Credit shall remain outstanding or any Lender shall have
any Commitment hereunder, each Borrower (except to the extent the following is
limited to a certain Borrower) agrees that it will not:
 
(a) Mergers, Etc.  Merge or consolidate with or into any Person, or permit any
Significant Subsidiary of such Borrower to do so, except that (i) any Subsidiary
of such Borrower may merge or consolidate with or into any other Subsidiary of
such Borrower, (ii) any Subsidiary of such Borrower may merge into such
Borrower, (iii) any Significant Subsidiary of such Borrower may merge with or
into any other Person so long as such Significant Subsidiary continues to be a
Significant Subsidiary of such Borrower and (iv) such Borrower may merge with
any other Person so long as the successor entity (if other than such Borrower)
assumes, in form reasonably satisfactory to the Administrative Agent, all of the
obligations of such Borrower under this Agreement and has long-term senior
unsecured debt ratings issued (and confirmed after giving effect to such merger)
by S&P or Moody’s of at least BBB- and Baa3, respectively (or if no such ratings
have been issued, commercial paper ratings issued (and confirmed after giving
effect to such merger) by S&P and Moody’s of at least A-3 and P-3,
respectively), provided, in each case, that no Default with respect to such
Borrower shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.
 
(b) Stock of Significant Subsidiaries.  Sell, lease, transfer or otherwise
dispose of, other than in connection with an RTO Transaction or any
Restructuring Law, equity interests in any Significant Subsidiary of such
Borrower (other than AEP Resources, Inc.) if such Significant Subsidiary would
cease to be a Subsidiary of such Borrower as a result of such sale, lease,
transfer or disposition.
 
(c) Sales, Etc. of Assets.  Sell, lease, transfer or otherwise dispose of, or
permit any Significant Subsidiary of such Borrower (other than, in the case of
AEP, AEP Resources, Inc., AEP Energy Services, Inc. or CSW Energy, Inc.) to
sell, lease, transfer or otherwise dispose of, any assets, or grant any option
or other right to purchase, lease or otherwise acquire any assets, except (i)
sales in the ordinary course of its business, (ii) sales, leases, transfers or
dispositions of assets to any Person that is not a wholly-owned Subsidiary of
such Borrower that in the aggregate do not exceed 20% of the Consolidated
Tangible Net Assets of such Borrower and its Subsidiaries, whether in one
transaction or a series of transactions, (iii) other sales, leases, transfers
and dispositions made in connection with an RTO Transaction or pursuant to the
requirements of any Restructuring Law or to a wholly owned Subsidiary of such
Borrower, or (iv) sales of pollution control assets to a state or local
government or any political subdivision or agency thereof in connection with any
transaction with such Person pursuant to which such Person sells or otherwise
transfers such pollution control assets back to such Borrower or a Subsidiary
under an installment sale or similar agreement, in each case in connection with
the issuance of pollution control or similar bonds.
 
(d) Liens, Etc.  Create or suffer to exist, or permit any Significant Subsidiary
of such Borrower to create or suffer to exist, any Lien on or with respect to
any of its properties, including, without limitation, on or with respect to
equity interests in any Subsidiary of such Borrower, whether now owned or
hereafter acquired, or assign, or permit any Significant Subsidiary of such
Borrower to assign, any right to receive income (other than in connection with
Stranded Cost Recovery Bonds and the sale of accounts receivable by the
Borrowers), other than (i) Permitted Liens, (ii) the Liens existing on the date
hereof, and (iii) the replacement, extension or renewal of any Lien permitted by
clause (ii) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.
 
(e) Restrictive Agreements.  Enter into, or permit any Significant Subsidiary of
such Borrower to enter into (except in connection with or pursuant to any
Restructuring Law), any agreement after the date hereof, or amend, supplement or
otherwise modify any agreement existing on the date hereof, that imposes any
restriction on the ability of any Significant Subsidiary of such Borrower to
make payments, directly or indirectly, to its shareholders by way of dividends,
advances, repayment of loans or intercompany charges, expenses and accruals or
other returns on investments that is more restrictive than any such restriction
applicable to such Significant Subsidiary on the date hereof.
 
(f) ERISA.  (i) Terminate or withdraw, or permit any of its ERISA Affiliates to
terminate or withdraw, any Plan with respect to which such Borrower or any of
its ERISA Affiliates may have any liability by reason of such termination or
withdrawal, if such termination or withdrawal could have a Material Adverse
Effect, (ii) incur a full or partial withdrawal, or permit any ERISA Affiliate
to incur a full or partial withdrawal, from any Multiemployer Plan with respect
to which such Borrower or any of its ERISA Affiliates may have any liability by
reason of such withdrawal, if such withdrawal could have a Material Adverse
Effect, (iii) otherwise fail, or permit any of its ERISA Affiliates to fail, to
comply in all material respects with ERISA or the related provisions of the
Internal Revenue Code, if such noncompliances, singly or in the aggregate, could
have a Material Adverse Effect, or (iv) fail, or permit any of its Subsidiaries
to fail, to comply with Applicable Law with respect to any Foreign Plan if such
noncompliances, singly or in the aggregate, could have a Material Adverse
Effect.
 
(g) Use of Proceeds.  Use the proceeds of any Extension of Credit to buy or
carry Margin Stock.
 
SECTION 5.03. Financial Covenant.
 
So long as any Advance shall remain unpaid, any Letter of Credit shall remain
outstanding or any Lender shall have any Commitment hereunder, each Borrower
will maintain a ratio of Consolidated Debt to Consolidated Capital, as of the
last day of each March, June, September and December, of not greater than 0.675
to 1.00.
 
 
ARTICLE VI
EVENTS OF DEFAULT
 
SECTION 6.01. Events of Default.
 
If any of the following events (“Events of Default”) shall occur and be
continuing with respect to a Borrower:
 
(a) Such Borrower shall fail to pay (i) any principal of any Advance when the
same becomes due and payable, (ii) any amount payable to any LC Issuing Bank in
reimbursement of any drawing under a Letter of Credit within three days after
the same becomes due and payable or (iii) such Borrower shall fail to pay any
interest on any Advance or make any other payment of fees or other amounts
payable under this Agreement within five days after the same becomes due and
payable; or
 
(b) Any representation or warranty made by such Borrower herein or by such
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
 
(c) (i) Such Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(a), 5.01(i)(iii) or 5.02 (other than Section
5.02(f)), or (ii) such Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Loan Document if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to such Borrower by the Administrative Agent or any
Lender; or
 
(d) Any event shall occur or condition shall exist under any agreement or
instrument relating to Debt of such Borrower (but excluding Debt outstanding
hereunder) or any Significant Subsidiary of such Borrower outstanding in a
principal or notional amount of at least $50,000,000 in the aggregate if the
effect of such event or condition is to accelerate or require early termination
of the maturity or tenor of such Debt, or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), terminated, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity or the original
tenor thereof; or
 
(e) Such Borrower or any Significant Subsidiary of such Borrower shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against such
Borrower or any Significant Subsidiary of such Borrower seeking to adjudicate it
a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or such Borrower or any Significant Subsidiary of such Borrower
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or
 
(f) (i) Any entity, person (within the meaning of Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) that as
of the date hereof was beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of less than 30% of AEP’s Voting Stock shall acquire a beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Exchange Act),
directly or indirectly, of Voting Stock of AEP (or other securities convertible
into such Voting Stock) representing 30% or more of the combined voting power of
all Voting Stock of AEP (which shall constitute an Event of Default for all
Borrowers); (ii) during any period of up to 24 consecutive months, commencing
after the date hereof, individuals who at the beginning of such 24-month period
were directors of AEP shall cease for any reason to constitute a majority of the
board of directors of AEP, provided that any person becoming a director
subsequent to the date hereof, whose election, or nomination for election by
AEP’s shareholders, was approved by a vote of at least a majority of the
directors of the board of directors of AEP as comprised as of the date hereof
(other than the election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of AEP) shall be, for purposes of this
provision, considered as though such person were a member of the board as of the
date hereof (which shall constitute an Event of Default for all Borrowers); or
(iii) AEP shall fail to own directly or indirectly 100% of the common equity of
any other Borrower (which shall constitute an Event of Default for such
Borrower); or
 
(g) Any judgment or order for the payment of money in excess of $50,000,000 in
the case of any Borrower or any Significant Subsidiary of such Borrower to the
extent not paid or insured shall be rendered against such Borrower or any
Significant Subsidiary of such Borrower and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
 
(h) Any ERISA Event shall have occurred and the liability of any Borrower and
its ERISA Affiliates related to such ERISA Event exceeds $50,000,000;
 
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to such Borrower,
declare the obligation of each Lender to make Extensions of Credit to such
Borrower to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to such Borrower, declare the outstanding Borrowings of such Borrower,
all interest thereon and all other amounts payable under this Agreement by such
Borrower to be forthwith due and payable, whereupon the outstanding Borrowings
of such Borrower, all such interest and all such amounts shall become and be
forthwith due and payable by such Borrower, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by such
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to any Borrower under the Federal Bankruptcy
Code, (A) the obligation of each Lender to make Extensions of Credit to such
Borrower shall automatically be terminated and (B) the outstanding Borrowings to
such Borrower, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by such Borrower.
 
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default.
 
If any Event of Default described in Section 6.01(e) shall have occurred and be
continuing with respect to any Borrower or the Borrowings shall have otherwise
been accelerated or the Commitments terminated pursuant to Section 6.01 with
respect to such Borrower, then the Administrative Agent may, or shall at the
request of the Required Lenders, make demand upon such Borrower to, and
forthwith upon such demand such Borrower will, deposit in the LC Collateral
Account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders and LC Issuing Banks, in same day funds, an
amount equal to 103% of the aggregate undrawn stated amounts of all Letters of
Credit that are outstanding on such date.  If at any time the Administrative
Agent determines that any funds held in the LC Collateral Account are subject to
any right or claim of any Person other than the Administrative Agent, the
Lenders and the LC Issuing Banks or that the total amount of such funds is less
than 103% of the aggregate undrawn stated amounts of all Letters of Credit that
are outstanding on such date, such Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the LC Collateral Account, an amount equal to the excess
of (i) 103% of such aggregate undrawn stated amounts of all Letters of Credit
that are outstanding on such date over (ii) the total amount of funds, if any,
then held in the LC Collateral Account that the Administrative Agent determines
to be free and clear of any such right and claim.  Upon the drawing of any
Letter of Credit for which funds are on deposit in the LC Collateral Account,
such funds shall be applied to reimburse the relevant LC Issuing Bank or Lender
holding a participation in the reimbursement obligation of such Borrower to such
LC Issuing Bank to the extent permitted by applicable law.
 
 
ARTICLE VII
THE ADMINISTRATIVE AGENT
 
SECTION 7.01. Authorization and Action.
 
Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers and discretion as are reasonably incidental
thereto.  As to any matters expressly provided for in this Agreement as being
subject to the discretion of the Administrative Agent, such matters shall be
subject to the sole discretion of the Administrative Agent, its directors,
officers, agents and employees.  As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
outstanding Borrowings), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or Applicable Law.  The Administrative Agent agrees to give to each Lender
prompt notice of each notice given to it by any Borrower pursuant to the terms
of this Agreement.
 
SECTION 7.02. Agent’s Reliance, Etc.
 
Neither the Administrative Agent nor any of its respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct.  Without limitation of the
generality of the foregoing, the Administrative Agent:  (i) may treat each
Lender recorded in the Register as the owner of the Commitment recorded for such
Lender in the Register until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for the Borrowers), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Lender or to inspect the
property (including the books and records) of any Lender; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, this Agreement or any
other instrument or document furnished pursuant thereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex) believed by it to be genuine and signed or sent by the proper
party or parties.
 
SECTION 7.03. JPMCB and its Affiliates.
 
With respect to its Commitments and the Advances made by it, JPMCB shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include JPMCB
in its individual capacity.  JPMCB and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Lender,
any of its Subsidiaries and any Person who may do business with or own
securities of any Lender or any such Subsidiary, all as if JPMCB were not the
Administrative Agent and without any duty to account therefor to the Lenders.
 
SECTION 7.04. Lender Credit Decision.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.
 
SECTION 7.05. Indemnification.
 
Each Lender severally agrees to indemnify the Administrative Agent (to the
extent not promptly reimbursed by the Borrowers) from and against such Lender’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any costs and expenses (including, without limitation, fees and reasonable
expenses of counsel) payable by AEP under Section 8.04, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
AEP after request therefor.  For purposes of this Section 7.05, the Lenders’
respective ratable shares of any amount shall be determined, at any time,
according to the sum of (i) the aggregate principal amount of the Advances
outstanding at such time and owing to the respective Lenders and (ii) the
aggregate unused portions of their respective Commitments at such time.  In the
event that any Lender shall have failed to make any Advance as required
hereunder, such Lender’s Commitment shall be considered to be unused for
purposes of this Section 7.05 to the extent of the amount of such Advance.  The
failure of any Lender to reimburse the Administrative Agent promptly upon demand
for its ratable share of any amount required to be paid by the Lender to the
Administrative Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse the Administrative Agent for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse the Administrative Agent for such other Lender’s
ratable share of such amount.  Without prejudice to the survival of any other
agreement of any Lender hereunder, the agreement and obligations of each Lender
contained in this Section 7.05 shall survive the payment in full of principal,
interest and all other amounts payable hereunder.
 
SECTION 7.06. Successor Agent.
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrowers and may be removed at any time with or without
cause by the Required Lenders.  Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent to the
Administrative Agent that has resigned or been removed.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of such retiring Administrative Agent, then such retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
or of any State thereof and having a combined capital and surplus of at least
$500,000,000.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
 
 
ARTICLE VIII
MISCELLANEOUS
 
SECTION 8.01. Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement, nor consent to any
departure by any Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders and the affected
Borrowers, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) amend Section 3.01 or
3.02 or waive any of the conditions specified therein, (ii) increase the
Commitment of any Lender, extend the Commitments, increase any Borrower Sublimit
or subject any Lender to any additional obligations, (iii) reduce the principal
of, or interest on, the outstanding Advances or any fees or other amounts
payable hereunder, (iv) postpone any date fixed for any payment of principal of,
or interest on, the outstanding Advances, reimbursement obligations or any fees
or other amounts payable hereunder, (v) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the outstanding Borrowings, or
the number or the percentage of Lenders, that shall be required for the Lenders
or any of them to take any action hereunder or (vi) amend or waive this Section
8.01 or any provision of this Agreement that requires pro rata treatment of the
Lenders; and provided further that no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent, the Swingline Bank or any LC
Issuing Bank in addition to the Lenders required above to take such action,
affect the rights or duties of the Administrative Agent, the Swingline Bank or
such LC Issuing Bank, as the case may be, under this Agreement.  Notwithstanding
the foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrowers, the Required Lenders and the
Administrative Agent if (i) by the terms of such agreement the Commitment of
each Lender or LC Issuing Bank not consenting to the amendment provided for
therein shall terminate (but such Lender or LC Issuing Bank shall continue to be
entitled to the benefits of Sections 2.13, 2.16 and 8.04) upon the effectiveness
of such amendment and (ii) at the time such amendment becomes effective, each
Lender or LC Issuing Bank not consenting thereto receives payment in full of the
principal amount of and interest accrued on each Advance made by it or any
Letter of Credit issued by it and outstanding, as the case may be, and all other
amounts owing to it or accrued for its account under this Agreement and is
released from its obligations hereunder.
 
SECTION 8.02. Notices, Etc.
 
(a) Each Borrower hereby agrees that any notice that is required to be delivered
to it hereunder shall be delivered to AEP as set forth in this Section
8.02.  All notices and other communications provided for hereunder shall be in
writing (including telecopier, telegraphic or telex communication) and mailed,
telecopied, telegraphed, telexed or delivered, if to AEP at its address at 1
Riverside Plaza, Columbus, Ohio 43215, Attention: Treasurer (telecopy: (614)
716-2807; telephone: (614) 716-2885), with a copy to the General Counsel
(telecopy: (614) 716-1687; telephone: (614) 716-2929); if to any Initial Lender,
at its Domestic Lending Office specified opposite its name on Schedule I hereto;
if to any other Lender (including the Swingline Bank), at its Domestic Lending
Office specified in the Assignment and Acceptance pursuant to which it became a
Lender; if to the Administrative Agent, at its address at 1111 Fannin Street,
10th Floor, Houston, Texas 77002, Attention: Regina Harmon, Loan & Agency
Services (telecopy: (713) 427-6307; telephone: (713) 750-2355); if to any LC
Issuing Bank, at such address as shall be designated by such LC Issuing Bank and
notified to the Lenders pursuant to Section 2.04; or, as to AEP or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to AEP
and the Administrative Agent.  All such notices and communications shall be
effective when received, if received during the recipient’s normal business
hours, at the appropriate address or number to the attention of the appropriate
individual or department, except that notices and communications to the
Administrative Agent pursuant to Article II, III or VII shall not be effective
until received by the Administrative Agent.  Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of a manually executed counterpart thereof.
 
(b) The Borrowers and the Lenders hereby agree that the Administrative Agent may
make any information required to be delivered under Section 5.01(i)(i), (ii),
(iv) and (v) (the “Communications”) available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
systems (the “Platform”).  The Borrowers and the Lenders hereby acknowledge that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution.
 
(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
 
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery (if received during
such Lender’s normal business hours) of the Communications to such Lender for
purposes of the Loan Documents.  Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.
 
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
 
SECTION 8.03. No Waiver; Remedies.
 
No failure on the part of any Lender or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
 
SECTION 8.04. Costs and Expenses.
 
(a) AEP agrees to pay promptly upon demand all reasonable out-of-pocket costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement and the other documents to be delivered hereunder, including, without
limitation, (i) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (ii) the reasonable fees and expenses of
counsel for the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities under
this Agreement.  AEP further agrees to pay promptly upon demand all costs and
expenses of the Administrative Agent and the Lenders, if any (including, without
limitation, counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Agreement
and the other documents to be delivered hereunder, including, without
limitation, reasonable fees and expenses of counsel for the Administrative Agent
and the Lenders in connection with the enforcement of rights under this Section
8.04(a).
 
(b) AEP agrees to indemnify and hold harmless each Lender, the Administrative
Agent, the Swingline Bank, the LC Issuing Banks and each of their respective
Affiliates and their officers, directors, controlling persons, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses and liabilities, joint or several, to which any such Indemnified
Party may become subject, in each case arising out of or in connection with or
relating to (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Extensions of Credit
or (ii) the actual or alleged presence of Hazardous Materials on any property of
any Borrower or any of its Subsidiaries or any Environmental Action relating in
any way to any Borrower or any of its Subsidiaries, and to reimburse any
Indemnified Party for any and all reasonable expenses (including, without
limitation, reasonable fees and expenses of counsel) as they are incurred in
connection with the investigation of or preparation for or defense of any
pending or threatened claim or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party and whether or not such claim,
action or proceeding is initiated or brought by or on behalf of such Borrower or
any of its Affiliates and whether or not any of the transactions contemplated
hereby are consummated or this Agreement is terminated, except to the extent
such claim, damage, loss, liability or expense is found in a judgment by a court
of competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Borrower, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated.  Each Borrower agrees not to assert any claim against
the Administrative Agent, any Lender, any of their respective Affiliates, or any
of their respective directors, officers, employees, attorneys and agents, on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Extensions of Credit.
 
(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.07, 2.10(e), 2.13 or 2.15, acceleration of
the maturity of the outstanding Borrowings pursuant to Section 6.01 or for any
other reason (in the case of any such payment or Conversion), such Borrower
shall, promptly upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss (other than loss of
Applicable Margin), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.
 
(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the respective agreements and obligations of the Borrowers contained
in Sections 2.14, 2.17 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder.
 
(e) Each Borrower agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to such Borrower
or its respective security holders or creditors related to or arising out of or
in connection with this Agreement, the Extensions of Credit or the use or
proposed use of the proceeds thereof, any of the transactions contemplated by
any of the foregoing or in the loan documentation and the performance by an
Indemnified Party by any of the foregoing except to the extent that any loss,
claim, damage, liability or expense is found in a judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.
 
(f) In the event that an Indemnified Party is requested or required to appear as
a witness in any action brought by or on behalf of or against any Borrower or
any of its Affiliates in which such Indemnified Party is not named as a
defendant, such Borrower agrees to reimburse such Indemnified Party for all
reasonable expenses incurred by it in connection with such Indemnified Party’s
appearing and preparing to appear as such a witness, including, without
limitation, the fees and disbursements of its legal counsel.
 
SECTION 8.05. Right of Set-off.
 
Upon (i) the occurrence and during the continuance of any Event of Default with
respect to a Borrower and (ii) the making of the request or the granting of the
consent specified by Section 6.01 to authorize the Administrative Agent to
declare the outstanding Borrowings of such Borrower due and payable pursuant to
the provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of such Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  Each Lender agrees promptly to notify such
Borrower after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and
application.  The rights of each Lender and its Affiliates under this Section
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Lender and its Affiliates may have.
 
SECTION 8.06. Binding Effect.
 
This Agreement shall become effective when it shall have been executed by the
Borrowers and the Administrative Agent and when the Administrative Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrowers, the Administrative Agent, each Lender, the Swingline Bank and each LC
Issuing Bank and their respective successors and assigns, except that no
Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of all of the Lenders.
 
SECTION 8.07. Assignments and Participations.
 
(a) Each Lender may, with the written consent (unless such assignment is to a
Lender, a wholly owned Affiliate of such Lender or a wholly owned Affiliate of
the assigning Lender, in which case no such consent, and only notice to the
Administrative Agent and AEP shall be required) of the Administrative Agent, AEP
(unless a Default shall have occurred and be continuing), the Swingline Bank and
each LC Issuing Bank (in each case, with each consent not to be unreasonably
withheld), assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it); provided, however, that
(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement, (ii) except in the case of
an assignment to a Person that, immediately prior to such assignment, was a
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, (iii) each
such assignment shall be to an Eligible Assignee, and (iv) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 (to be paid by the assigning
Lender or, in the case of an assignment pursuant to Section 8.07(i), AEP).  Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
 
(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.
 
(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C hereto, accept such Assignment and
Acceptance, record the information contained therein in the Register and forward
a copy thereof to the Borrowers.
 
(d) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and, the Commitment of, and principal amount of the Advances owing to,
each Lender by each Borrower from time to time (the “Register”).  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and each Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
each Borrower, the Administrative Agent or any Lender at any reasonable time and
from time to time upon reasonable prior notice.
 
(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrowers or any of their Affiliates) in or to all or a portion
of its rights and/or obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the Advances) without the
consent of AEP, the Administrative Agent or any Lender; provided, however, that
(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) each Borrower, the Administrative Agent, the
Swingline Bank, the LC Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) no Lender shall be entitled
to receive any greater amount pursuant to Section 2.13 or 2.16 than such Lender
would have been entitled to receive had such Lender not sold such
participation.  No Lender may grant to any holder of a participation in the
rights and obligations of such Lender hereunder the right to require such Lender
to take or omit to take any action under this Agreement, except that such Lender
may grant to any such holder the right to require such holder’s consent to (i)
reduce the principal of or interest on the outstanding Borrowings or the fees or
other amounts payable to such Lender hereunder, (ii) postpone any date fixed for
any payment of principal of or interest on the outstanding Borrowings or the
fees payable to such Lender hereunder or (iii) permit any Borrower to assign any
of its obligations under this Agreement to any other Person.  Each holder of a
participation in any rights and obligations under this Agreement, if and to the
extent the applicable participation agreement so provides, shall, with respect
to such participation, be entitled to all of the rights of a Lender as fully as
though it were a Lender under Sections 2.09(c), 2.13, 2.16 8.01, 8.04(b) and
8.04(c) (subject to any conditions imposed on each Lender hereunder with respect
thereto, including delivery of the forms and certificates required under Section
2.16(e)); provided, however, that no holder of a participation shall be entitled
to any amounts that would otherwise be payable to it with respect to its
participation under Section 2.13(a) or 2.16 unless (x) such amounts are payable
in respect of a Regulatory Change enacted after the date the applicable
participation agreement was executed or (y) such amounts would have been payable
to the Lender that granted such participation if such participation had not been
granted.  Each Lender selling or granting a participation shall indemnify each
Borrower and the Administrative Agent for any liabilities for Taxes that such
Borrower or the Administrative Agent, as the case may be, might incur as a
result of such Lender’s failure to withhold and pay any Taxes applicable to
payments by such Lender to its participant in respect of such participation.
 
(f) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”) of
such Granting Lender identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrowers, the option to
provide to any Borrower all or any part of any Advance that such Granting Lender
would otherwise be obligated to make to such Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
such SPV to make any Advance, (ii) if such SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Advance, the
Granting Lender shall be obligated to make such Advance pursuant to the terms
hereof and (iii) no SPV or Granting Lender shall be entitled to receive any
greater amount pursuant to Section 2.09(c), 2.13 or 2.16 than the Granting
Lender would have been entitled to receive had the Granting Lender not otherwise
granted such SPV the option to provide any Advance to such Borrower.  The making
of an Advance by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Advance were made by such Granting
Lender.  Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would otherwise be liable so long as, and to the extent that, the related
Granting Lender provides such indemnity or makes such payment.  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against or join any other
Person in instituting against such SPV any bankruptcy, reorganization,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof.  Notwithstanding the foregoing,
the Granting Lender unconditionally agrees to indemnify each Borrower, the
Administrative Agent and each Lender against all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be incurred by or
asserted against such Borrower, the Administrative Agent or such Lender, as the
case may be, in any way relating to or arising as a consequence of any such
forbearance or delay in the initiation of any such proceeding against its
SPV.  Each party hereto hereby acknowledges and agrees that no SPV shall have
the rights of a Lender hereunder, such rights being retained by the applicable
Granting Lender.  Accordingly, and without limiting the foregoing, each party
hereby further acknowledges and agrees that no SPV shall have any voting rights
hereunder and that the voting rights attributable to any Advance made by an SPV
shall be exercised only by the relevant Granting Lender and that each Granting
Lender shall serve as the administrative agent and attorney-in-fact for its SPV
and shall on behalf of its SPV receive any and all payments made for the benefit
of such SPV and take all actions hereunder to the extent, if any, such SPV shall
have any rights hereunder.  In addition, notwithstanding anything to the
contrary contained in this Agreement any SPV may (i) with notice to, but without
the prior written consent of any other party hereto, assign all or a portion of
its interest in any Advances to the Granting Lender and (ii) in accordance with
Section 8.08, disclose on a confidential basis any Confidential Information
relating to its Advances to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.  This Section may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Advance is being funded by an SPV at
the time of such amendment.
 
(g) Any Lender may, in connection with any assignment, designation,
participation or grant to an SPV or proposed assignment, designation,
participation or grant to an SPV pursuant to this Section 8.07, disclose to the
assignee, designee or participant or proposed assignee, designee or participant,
any information relating to any Borrower furnished to such Lender by or on
behalf of such Borrower; provided that, prior to any such disclosure, the
assignee, designee or participant or proposed assignee, designee or participant
shall agree to preserve the confidentiality of any Confidential Information
relating to any Borrower received by it from such Lender.
 
(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.
 
(i) In the event that any Lender, or any participant of such Lender pursuant to
Section 8.07(e), shall have delivered a notice or certificate pursuant to
Section 2.14, or any Borrower shall be required to make additional payments to
any Lender under Section 2.09(c), 2.13 or 2.16, AEP shall have the right, at its
own expense, upon notice to such Lender, to require such Lender to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in this Section 8.07) all such Lender’s interests, rights and
obligations under this Agreement to another Eligible Assignee identified by AEP
and approved by the Administrative Agent, the Swingline Bank and each LC Issuing
Bank (which approval shall not be unreasonably withheld), which financial
institution shall assume such obligations of such Lender for consideration equal
to the outstanding principal amount of such Lender’s Advances, and if
satisfactory arrangements are made for the payment to such Lender of interest
and fees accrued hereunder to the date of such transfer and all other amounts
payable hereunder to such Lender on or prior to the date of such transfer;
provided that (i) no Default shall have occurred and be continuing, (ii) no such
assignment shall conflict with any law, rule or regulation or order of any
governmental authority and (iii) the relevant Borrower shall have paid to the
assignor in immediately available funds on or prior to the date of such
assignment all amounts accrued for the account of such Lender or owed to it
under Section 2.09(c), 2.13 or 2.16.
 
SECTION 8.08. Confidentiality.
 
Neither the Administrative Agent nor any Lender shall disclose any Confidential
Information to any other Person without the consent of AEP, other than (i) to
the Administrative Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents and advisors, to the Administrative Agent or a
Lender and, as contemplated by Section 8.07, to actual or prospective assignees
and participants, and then only on a confidential basis, (ii) as required by any
law, rule or regulation or judicial process, (iii) to any rating agency when
required by it, or to any rating agency, commercial paper dealer or provider of
any surety, guarantee or credit or liquidity enhancement in connection with a
grant to an SPV under Section 8.07(f), provided, that, prior to any such
disclosure, such rating agency, commercial paper dealer or provider shall
undertake to preserve the confidentiality of any Confidential Information
received by it from such Lender, (iv) as requested or required by any state,
federal or foreign authority or examiner regulating banks, banking or other
financial institutions and (v) to direct or indirect counterparties in
connection with swaps or derivatives, and then only on a confidential basis.
 
SECTION 8.09. Governing Law.
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
SECTION 8.10. Severability.
 
In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired hereby.
 
SECTION 8.11. Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature page
to this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 8.12. Jurisdiction, Etc.
 
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New
York, New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction.
 
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
SECTION 8.13. Waiver of Jury Trial.
 
Each of the Borrowers, the Administrative Agent, each LC Issuing Bank and each
Lender hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the actions of the
Administrative Agent, any LC Issuing Bank, the Swingline Bank, the Borrowers or
any Lender in the negotiation, administration, performance or enforcement
thereof.
 
SECTION 8.14. USA Patriot Act.
 
Each Lender and LC Issuing Bank hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law as of October 26, 2001)) (as amended, restated, modified or otherwise
supplemented from time to time, the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of each Borrower and other information that will allow such
Lender or LC Issuing Bank, as the case may be, to identify such Borrower in
accordance with the Act.
 
SECTION 8.15.  No Fiduciary Duty. 
 
Each of the Administrative Agent, each Lender, the Swingline Bank, the LC
Issuing Banks and each of their respective Affiliates and their officers,
directors, controlling persons, employees, agents and advisors (collectively,
solely for purposes of this Section 8.15, the “Lenders”) may have economic
interests that conflict with those of the Borrowers.  The Borrowers agree that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lenders and any Borrower, its stockholders or its Affiliates.  Each Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrowers, on the other, (ii) in connection therewith and with
the process leading to such transaction each of the Lenders is acting solely as
a principal and not the agent or fiduciary of any Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of any Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising any Borrower on other matters) or any other obligation to any
Borrower except the obligations expressly set forth in the Loan Documents and
(iv) each Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate.  Each Borrower further acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  Each Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Borrower, in connection with
such transaction or the process leading thereto.
 


 
[Remainder of page intentionally left blank.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
AEP TEXAS CENTRAL COMPANY
AEP TEXAS NORTH COMPANY
AMERICAN ELECTRIC POWER COMPANY, INC.
APPALACHIAN POWER COMPANY
COLUMBUS SOUTHERN POWER COMPANY
INDIANA MICHIGAN POWER COMPANY
KENTUCKY POWER COMPANY
OHIO POWER COMPANY
PUBLIC SERVICE COMPANY OF OKLAHOMA
SOUTHWESTERN ELECTRIC POWER
       COMPANY
 
By  /s/  Julia A. Sloat___________________
       Name: Julia A. Sloat
       Title: Treasurer




 
 

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A.
as Administrative Agent, Swingline Bank, LC Issuing Bank and as Lender
By/s/  Michael J. DeForge_____________
Name: Michael J. DeForge
Title: Executive Director




 
 

--------------------------------------------------------------------------------

 



THE ROYAL BANK OF SCOTLAND PLC, as LC Issuing Bank and Lender
 
 
By/s/ Emily Freedman______________
Name: Emily Freedman
Ttle: Vice President


 
 

--------------------------------------------------------------------------------

 







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Documentation Agent
and Lender
 
 
By/s/  Chi-Cheng Chen______________
Name: Chi-Cheng Chen
Title: Authorized Signatory


 
 

--------------------------------------------------------------------------------

 

BNP PARIB   AS, as Documentation Agent and Lender
  By /s/  Francis  J. Delaney____________   
                      Name:  Francis J. Delaney
                       Title:  Managing Director
 
By/s/  Ravina Advana_______________
Name:  Ravina Advana
Title:  Vice President
 


 
 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, Documentation Agent and Lender
 
 
By /s/  Gary B. Wenslow_____________
Name:  Gary B. Wenslow
Title:  Associate Director
 


 
 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.
 
 
By/s/  Nietzche Rodricks____________
Name:  Nietzche Rodricks
Title:  Vice President
 


 
 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK
 
 
By/s/  John-Paul Marotta____________
Name:  John-Paul Marotta
Title:  Managing Director
 


 
 

--------------------------------------------------------------------------------

 

CALYON, NEW YORK BRANCH
 
 
By/s/ Darrell Stanley_______________
Name:  Darrell Stanley
Title:  Managing Director
 
 
By/s/ Sharada Manne_______________
Name:  Sharada Manne
Title:  Director
 


 
 

--------------------------------------------------------------------------------

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
 
By/s/ Brian Caldwell_______________
Name:  Brian Caldwell
Title:  Director
 
 
By/s/  Nupur Kumar________________
Name:  Nupur Kumar
Title:  Associate
 


 
 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION
 
 
By/s/  Sherrie I. Manson_____________
Name:  Sherrie I. Manson
Title:  Senior Vice President
 


 
 

--------------------------------------------------------------------------------

 

UBS LOAN FINANCE LLC
 
 
By/s/  Mary E. Evans_______________
Name:  Mary E. Evans
Title:  Associate Director
 
 
By/s/  David B. Julie________________
Name:  David B. Julie
Title:  Associate Director
 


 
 

--------------------------------------------------------------------------------

 

MERRILL LYNCH BANK USA
 
 
By/s/  Louis Alder_________________
Name:  Louis Alder
Title:  First Vice President
 


 
 

--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK
 
 
By/s/  Daniel Twenge_______________
Name:  Daniel Twenge
Title:  Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK
 
 
By/s/  Lindsay Minneman____________
Name:  Lindsay Minneman
Title:  Vice President
 


 
 

--------------------------------------------------------------------------------

 

WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By/s/  Henry R. Biedrzycki___________
Name:  Henry R. Biedrzycki
Title:  Director
 


 
 

--------------------------------------------------------------------------------

 

WILLIAM STREET COMMITMENT CORPORATION
 
 
By/s/  Mark Walton________________
Name:  Mark Walton
Title:  Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 

LEHMAN BROTHERS BANK, FSB
 
 
By/s/  Janine Shugan________________
Name:  Janine Shugan
Title:  Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 

BANCO BILBAO VIZCAYA ARGENTARIA S.A.
 
 
By/s/  Peter Tommaney_____________
Name:  Peter Tommaney
Title:  Senior vice President
 


 
 

--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY
 
 
By/s/  Jeffrey P. Sullivan____________
Name:  Jeffrey P. Sullivan
Title:  Vice President
 


 
 

--------------------------------------------------------------------------------

 

U.S. BANK, NATIONAL ASSOCIATION
 
 
By/s/  Christine L. Wagner___________
Name:  Christine L. Wagner
Title:  Vice President
 


 
 

--------------------------------------------------------------------------------

 

WESTLB AG, NEW YORK BRANCH
 
 
By/s/  Martin C. Livingstone__________
Name:  Martin C. Livingstone
Title:  Executive Director
 
 
By/s/  Christopher Nunn_____________
Name:  Christopher Nunn
Title:  Executive Director
 




 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
(to the Credit Agreement)
 
FORM OF NOTICE OF BORROWING
 
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders party to
the Credit Agreement
referred to below
 
Attention:  Bank Loan Syndications
 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, [NAME OF BORROWER], refers to the Credit Agreement, dated as of
April 4, 2008 (as amended or modified from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined), among the
undersigned, the other Borrowers party thereto, certain Lenders party thereto,
certain LC Issuing Banks party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for said Lenders and LC Issuing Banks, and hereby gives you
notice, irrevocably, pursuant to Section 2.02(a) of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
 
(i) The Business Day of the Proposed Borrowing is __________________, 20__.
 
(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances][Eurodollar Rate Advances].
 
(iii) The aggregate amount of the Proposed Borrowing is $___________________.
 
[(iv)           The initial Interest Period for each Eurodollar Rate Advance
made as part of the Proposed Borrowing is [one][two][three][six]month[s] [OTHER
PERIOD OF LESS THAN ONE MONTH AGREED TO BY ALL LENDERS].]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
 
(A)           the representations and warranties contained in Section 4.01 of
the Credit Agreement (other than Section 4.01(e) and the last sentence of
Section 4.01(f)) are true and correct in all material respects on and as of the
date hereof, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on the date hereof; and
 
(B)           no event has occurred and is continuing, or would result from the
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.
 
Very truly yours,
 
[NAME OF BORROWER]
 
By                                                                       
    Name:
    Title:

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
(to the Credit Agreement)


FORM OF REQUEST FOR ISSUANCE




JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders party to
the Credit Agreement
referred to below
Attention:  Bank Loan Syndications
 
[           ], as LC Issuing Bank
[Date]


Ladies and Gentlemen:


The undersigned, [NAME OF BORROWER], refers to the Credit Agreement, dated as of
April 4, 2008 (as amended or modified from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined), among the
undersigned, the other Borrowers party thereto, certain Lenders party thereto,
the LC Issuing Banks party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for said Lenders and LC Issuing Banks, and hereby gives you
notice pursuant to Section 2.04(b) of the Credit Agreement that the undersigned
hereby requests the issuance of a Letter of Credit (the “Requested Letter of
Credit”) in accordance with the following terms:
 
(i)           the LC Issuing Bank is _____________;


(ii)           the requested date of [issuance] [extension] [modification]
[amendment] of the Requested Letter of Credit (which is a Business Day) is
_____________;


(iii)           the expiration date of the Requested Letter of Credit requested
hereby is ___________;


(iv)           the proposed stated amount of the Requested Letter of Credit is
_______________;1


(v)           the beneficiary of the Requested Letter of Credit is
_____________, with an address at ______________; and


(vi) the conditions under which a drawing may be made under the Requested Letter
of Credit are as follows: ___________________; and


(vii)  
any other additional conditions are as follows: ___________________.



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the [issuance] [extension]
[modification] [amendment] of the Requested Letter of Credit:
 
(A)           the representations and warranties contained in Section 4.01 of
the Credit Agreement (other than Section 4.01 (e) and the last sentence of
Section 4.01(f)) are true and correct in all material respects on and as of the
date hereof, before and after giving effect to the [issuance] [extension]
[modification] [amendment] of the Requested Letter of Credit and to the
application of the proceeds therefrom, as though made on and as of the date
hereof; and
 
(B)           no event has occurred and is continuing, or would result from the
[issuance] [extension] [modification] [amendment] of the Requested Letter of
Credit or from the application of the proceeds therefrom, that constitutes a
Default.
 
[NAME OF BORROWER]


By  ____________________________________
 

Name:
Title:




Consented to as of the date2
first above written:


[NAME OF LETTER OF CREDIT BENEFICIARY]




By____________________________________
Name:
    Title:





--------------------------------------------------------------------------------

 
1  Must be minimum of $100,000.
 
 
2
Necessary only for modification or amendment


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
(to the Credit Agreement)
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Credit Agreement, dated as of April 4, 2008 (the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the Borrowers named therein, the Lenders named therein, the LC
Issuing Banks named therein and JPMorgan Chase Bank, N.A., as Administrative
Agent for said Lenders and LC Issuing Banks.
 
The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:
 
1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement.  After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.
 
2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.
 
3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(f) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
as are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; (v) agrees that
it will perform in accordance with their terms all of the obligations that by
the terms of the Credit Agreement are required to be performed by it as a
Lender; and (vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.16 of the Credit Agreement.
 
4. Following the execution of this Assignment and Acceptance, it[, and the fee
set forth in Section 8.07(a) of the Credit Agreement,]3 will be delivered to the
Administrative Agent for acceptance and recording by the Administrative
Agent.  The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date of acceptance hereof by the Administrative Agent,
unless otherwise specified on Schedule 1 hereto.
 
5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
 
6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and commitment fees with
respect thereto) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Effective Date directly between themselves.
 
7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
 
Accepted and Approved this
___ day of __________, 20__
 
JPMorgan Chase Bank, N.A., as Administrative Agent
 
and Swingline Bank
 
By                                                      
 
Approved this ___ day of ____________, 20__
 
[AMERICAN ELECTRIC POWER COMPANY, INC.
 
By                                                      
 
Approved this ___ day of ____________, 20__]






 
[LC ISSUING BANK]
 
By                                                      
 
Approved this ___ day of ____________, 20__




 
3
Omit for assignments pursuant to Section 8.07(h).


 
 

--------------------------------------------------------------------------------

 

Schedule 1
to
Assignment and Acceptance
 
(i)Assignor’s Commitments prior to Assignment and Acceptance:
$__________
(ii)Amount of Commitment assigned by Assignor:
$__________
(iii)[Assignor’s remaining Commitment:
$__________]
(iv)Percentage interest assigned by Assignor:
_________%
(v)Assignee’s Commitment:
$__________ (assigned hereunder)
 
[$__________ (original Commitment)]
 
$__________ (assigned hereunder)
(vi)Aggregate outstanding principal amount of Advances assigned by Assignor:
$__________
(vii)Effective Date:
_____________, 20__




 
 

--------------------------------------------------------------------------------

 



[NAME OF ASSIGNOR], as Assignor
 
By                                                      
 
Date:                      , 20__
 
[NAME OF ASSIGNEE], as Assignee
 
By                                                      
 
Date:                      , 20__
 
Domestic Lending Office:
[Address]
 
Eurodollar Lending Office:
[Address]
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
(to the Credit Agreement)
 
FORM OF OPINION OF COUNSEL FOR THE BORROWERS
 
To each of the Lenders party to the
Credit Agreement referred to below
and to JPMorgan Chase Bank, N.A.,
as Administrative Agent thereunder


[Date]


Ladies and Gentlemen:


This opinion is furnished to you pursuant to Section 3.01(a)(iii) of the Credit
Agreement, dated as of April 4, 2008 (the “Credit Agreement”) among AEP Texas
Central Company, AEP Texas North Company, American Electric Power Company, Inc.,
Appalachian Power Company, Columbus Southern Power Company (“CSPC”), Indiana
Michigan Power Company, Kentucky Power Company, Ohio Power Company (“OPC”),
Public Service Company of Oklahoma and Southwestern Electric Power Company
(collectively, the “Borrowers”), the Lenders party thereto, the LC Issuing Banks
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders and LC Issuing Banks.  Terms defined in the Credit Agreement are used
herein as therein defined.


I am an Associate General Counsel for American Electric Power Service
Corporation, an affiliate of the Borrowers, and have acted as counsel to the
Borrowers in connection with the preparation, execution and delivery of the
Credit Agreement.  I am generally familiar with the Borrowers’ corporate
history, properties, operations and charter (including amendments, restatements
and supplements thereto).


In connection with this opinion, I, or attorneys over whom I exercise
supervision, have examined:


(1)  
The Credit Agreement.



(2)  
The documents furnished by the Borrowers pursuant to Article III of the Credit
Agreement.



(3)  
The certificates of incorporation of the Borrowers and all amendments thereto.



(4)  
The by-laws of the Borrowers and all amendments thereto.



(5)  
Certificates of the Secretary of State or equivalent officer of each state in
which a Borrower is incorporated or otherwise formed, dated as of a recent date,
attesting to the continued existence and good standing of the Borrowers
incorporated or otherwise formed in that State.



In addition, I, or attorneys over whom I exercise supervision, have examined the
originals, or copies certified to my satisfaction, of such other corporate
records of the Borrowers, certificates of public officials and of officers of
the Borrowers, and agreements, instruments and other documents, as I have deemed
necessary as a basis for the opinions expressed below.
 
In my examination, I, or attorneys over whom I exercise supervision, have
assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of all documents submitted to us as originals and the
conformity with the originals of all documents submitted to us as copies.  In
making our examination of documents and instruments executed or to be executed
by persons other than the Borrowers, I, or attorneys over whom I exercise
supervision, have assumed that each such other person had the requisite power
and authority to enter into and perform fully its obligations thereunder, the
due authorization by each such other person for the execution, delivery and
performance thereof and the due execution and delivery thereof by or on behalf
of such person of each such document and instrument.  In the case of any such
person that is not a natural person, I, or attorneys over whom I exercise
supervision, have also assumed, insofar as it is relevant to the opinions set
forth below, that each such other person is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it was created and
is duly qualified and in good standing in each other jurisdiction where the
failure to be so qualified could reasonably be expected to have a material
effect upon its ability to execute, deliver and/or perform its obligations under
any such document or instrument.  I, or attorneys over whom I exercise
supervision, have further assumed that each document, instrument, agreement,
record and certificate reviewed by us for purposes of rendering the opinions
expressed below has not been amended by any oral agreement, conduct or course of
dealing between the parties thereto.
 
As to questions of fact material to the opinions expressed herein, I have relied
upon certificates and representations of officers of the Borrowers (including
but not limited to those contained in the Credit Agreement and certificates
delivered upon the execution and delivery of the Credit Agreement) and of
appropriate public officials, without independent verification of such matters
except as otherwise described herein.
 
Whenever my opinions herein with respect to the existence or absence of facts
are stated to be to my knowledge or awareness, it is intended to signify that no
information has come to my attention or the attention of other counsel working
under my direction in connection with the preparation of this opinion letter
that would give me or them actual knowledge of the existence or absence of such
facts.  However, except to the extent expressly set forth herein, neither I nor
they have undertaken any independent investigation to determine the existence or
absence of such facts, and no inference as to my or their knowledge of the
existence or absence of such facts should be assumed.
 
I am a member of the Bar of the States of New York and Ohio and do not purport
to be expert on the laws of any jurisdiction other than the laws of the States
of New York and Ohio and the Federal laws of the United States.  My opinions
expressed below are limited to the law of the States of New York and Ohio and
the Federal law of the United States.


Based upon the foregoing and upon such investigation as I have deemed necessary,
and subject to the limitations, qualifications and assumptions set forth herein,
I am of the following opinion:


1.  
Each Borrower (a) is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation or formation; (b) has
the corporate power and authority, and the legal right, to own and operate its
property, to lease the property which it operates as lessee and to conduct the
business in which it is currently engaged and in which it proposes to be engaged
after the date hereof; (c) is duly qualified as a foreign corporation and is in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except any such jurisdiction where the failure to so qualify
could not, in the aggregate, reasonably be expected to result in a Material
Adverse Change; (d) owns or possesses all material licenses and permits
necessary for the operation by it of its business as currently conducted; and
(e) is in compliance with all Requirements of Law, except as disclosed in the
Disclosure Documents referenced in Section 4.01(e) of the Credit Agreement or to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The term
“Requirements of Law” means the laws of the State of Ohio and the laws, rules
and regulations of the United States of America (including, without limitation,
ERISA and Environmental Laws) and orders of any governmental authority
applicable to the Borrowers.



2.  
Each Borrower has the corporate power and authority, and the legal right, to
execute and deliver the Credit Agreement and to perform under, and to borrow
under, the Credit Agreement.  Each Borrower has taken all necessary corporate
action to authorize the execution, delivery and performance of the Credit
Agreement and the incurrence of Advances on the terms and conditions of the
Credit Agreement, and the Credit Agreement has been duly executed and delivered
by each of the Borrowers.



3.  
The execution, delivery and performance of the Credit Agreement and the Advances
made thereunder will not violate any Requirements of Law, any Borrower's
certificate of incorporation or by-laws, or any material contractual restriction
binding on or affecting such Borrower or any of its properties.



4.  
Except as required with respect to CSPC and OPC pursuant to Section 3.03 of the
Credit Agreement, no approval or authorization or other action by, and notice to
or filing with, any governmental agency or regulatory body or other third person
is required in connection with the due execution and delivery of the Credit
Agreement and the performance, validity or enforceability of the Credit
Agreement.



5.  
Except as described in Section 4.01(e) of the Credit Agreement, no action, suit,
investigation, litigation, or proceeding, including, without limitation, any
Environmental Action, affecting the Borrowers or any of their Significant
Subsidiaries before any court, government agency or arbitrator is pending or, to
my knowledge, threatened, that is reasonably likely to have a Material Adverse
Effect.



6.  
No Borrower nor any of their respective Significant Subsidiaries is an
“investment company”, or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.  Neither the making of any Advances,
the application of the proceeds or repayment thereof by the Borrowers nor the
consummation of the other transactions contemplated by the Credit Agreement will
violate any provision of such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.



 
7.  
In any action or proceeding arising out of or relating to the Credit Agreement
in any court of the State of Ohio or in any Federal court sitting in the State
of Ohio, such court would recognize and give effect to the provisions of Section
8.09 of the Credit Agreement, wherein the parties thereto agree that the Credit
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.  However, if a court of the State of Ohio or a Federal
court sitting in the State of Ohio were to hold that the Credit Agreement is
governed by, and to be construed in accordance with, the laws of the State of
Ohio, the Credit Agreement would be, under the State of Ohio, the legal, valid
and binding obligation of the Borrowers enforceable against the Borrowers in
accordance with its terms.

 
The opinion set forth above in the last sentence of paragraph 7 above is subject
to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditor’s rights generally and to general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law.)


I express no opinion as to (i) Section 8.05 of the Credit Agreement; (ii) the
effect of the law of any jurisdiction (other than the State of Ohio) wherein any
Lender may be located which limits the rates of interest which may be charged or
collected by such Lender; and (iii) whether a Federal or state court outside of
the States of New York or Ohio would give effect to the choice of New York law
provided for in the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

This opinion has been rendered solely for your benefit in connection with the
Credit Agreement and the transactions contemplated thereby and may not be used,
circulated, quoted, relied upon or otherwise referred to by any other person
(other than your respective counsel, auditors and any regulatory agency having
jurisdiction over you or as otherwise required pursuant to legal process or
other requirements of law) for any other purpose without my prior written
consent; provided that (i) King & Spalding LLP, special counsel for the
Administrative Agent, may rely on the opinions expressed in this opinion letter
in connection with the opinion to be furnished by them in connection with the
transactions contemplated by the Credit Agreement and (ii) any Person that
becomes a Lender or an LC Issuing Bank after the date hereof may rely on the
opinions expressed in this opinion letter as though addressed to such Person.  I
undertake no responsibility to update or supplement this opinion in response to
changes in law or future events or circumstances.


Very truly yours,






Thomas G. Berkemeyer





 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
(to the Credit Agreement)
 
FORM OF OPINION OF COUNSEL
FOR THE ADMINISTRATIVE AGENT
 
[DATE]
 
To each of the Lenders party to the
Credit Agreement referred to below
and to JPMorgan Chase Bank, N.A.,
 
as Administrative Agent
 
American Electric Power Company, Inc.
 
Ladies and Gentlemen:
 
We have acted as special New York counsel to JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, in connection with the preparation,
execution and delivery of the Credit Agreement, dated as of April 4, 2008 (the
“Credit Agreement”), among AEP Texas Central Company, AEP Texas North Company,
American Electric Power Company, Inc., Appalachian Power Company, Columbus
Southern Power Company, Indiana Michigan Power Company, Kentucky Power Company,
Ohio Power Company, Public Service Company of Oklahoma and Southwestern Electric
Power Company (collectively, the “Borrowers”), the Lenders party thereto, the LC
Issuing Banks party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders and LC Issuing Banks.  Terms defined in the Credit
Agreement are used herein as therein defined.  This opinion is furnished to you
pursuant to Section 3.01(a)(iv) of the Credit Agreement.  Unless otherwise
indicated, terms defined in the Credit Agreement are used herein as therein
defined.
 
In that connection, we have examined the following documents:
 
(1)           Counterparts of the Credit Agreement, executed by the Borrowers,
the Administrative Agent, the LC Issuing Banks and the Lenders; and
 
(2)           The other documents furnished by the Borrowers pursuant to Section
3.01 of the Credit Agreement, including (without limitation) the opinion of
Thomas G. Berkemeyer, Associate General Counsel for American Electric Power
Service Corporation, an affiliate of the Borrowers (the “Opinion”).
 
In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as
copies.  We have assumed that you independently evaluated, and are satisfied
with, the creditworthiness of the Borrowers and the business terms reflected in
the Credit Agreement.  We have also assumed that each of the Lenders and the
Administrative Agent has duly executed and delivered, with all necessary power
and authority (corporate and otherwise), the Credit Agreement.
 
To the extent that our opinions expressed below involve conclusions as to
matters governed by law other than the law of the State of New York, we have
relied upon the Opinion and have assumed without independent investigation the
correctness of the matters set forth therein, our opinions expressed below being
subject to the assumptions, qualifications and limitations set forth in the
Opinion.  We note that we do not represent the Borrowers and, accordingly, are
not privy to the nature or character of their businesses.  Accordingly, we have
also assumed that the Borrowers are subject only to statutes, rules,
regulations, judgments, orders, and other requirements of law of general
applicability to corporations doing business in the State of New York.  As to
matters of fact, we have relied solely upon the documents we have examined.
 
Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:
 
(i)           The Credit Agreement is the legal, valid and binding obligation of
the Borrowers enforceable against the Borrowers in accordance with its terms.
 
(ii)           While we have not independently considered the matters covered by
the Opinion to the extent necessary to enable us to express the conclusions
stated therein, the Opinion and the other documents referred to in item (2)
above are substantially responsive to the corresponding requirements set forth
in Section 3.01 of the Credit Agreement pursuant to which the same have been
delivered.
 
Our opinions are subject to the following qualifications:
 
(a) Our opinion in paragraph (i) above is subject to the effect of any
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar law affecting creditors’ rights generally.
 
(b) Our opinion in paragraph (i) above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).  Such principles of equity are of general
obligation, and, in applying such principles, a court, among other things, might
not allow a contracting party to exercise remedies in respect of a default
deemed immaterial, or might decline to order an obligor to perform covenants.
 
(c) We note further that, in addition to the application of equitable principles
described above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties in the circumstances in question is determined to have
constituted negligence.
 
(d) We express no opinion herein as to (i) Section 8.05 of the Credit Agreement,
(ii) the enforceability of provisions purporting to grant to a party conclusive
rights of determination, (iii) the availability of specific performance or other
equitable remedies, (iv) the enforceability of rights to indemnity under Federal
or state securities laws and (v) the enforceability of waivers by parties of
their respective rights and remedies under law.
 
(e) Our opinions expressed above are limited to the law of the State of New
York, and we do not express any opinion herein concerning any other
law.  Without limiting the generality of the foregoing, we express no opinion as
to the effect of the law of any jurisdiction other than the State of New York
wherein any Lender may be located or wherein enforcement of the Credit Agreement
may be sought that limits the rates of interest legally chargeable or
collectible.
 
The foregoing opinion is solely for your benefit and may not be relied upon by
any other Person other than any Person that may become a Lender under the Credit
Agreement after the date hereof.
 
Very truly yours,


MEO:sn













 
 

--------------------------------------------------------------------------------

 

Schedule I -  Schedule of Lenders



 
 

--------------------------------------------------------------------------------

 

Schedule 4.01(m)
 
Significant Subsidiaries
 
American Electric Power Company, Inc.
 
Appalachian Power Company
 
Columbus Southern Power Company
 
Indiana Michigan Power Company
 
Ohio Power Company
 
AEP Utilities, Inc.